


Exhibit 10.1

 

AFFILIATED MANAGERS GROUP, INC.

 

Shares of Common Stock
(par value $0.01 per share)

 

DISTRIBUTION AGENCY AGREEMENT

 

May 7, 2008

 

BANC OF AMERICA SECURITIES LLC

9 West 57th Street

New York, NY 10019

 

Ladies and Gentlemen:

 

Affiliated Managers Group, Inc., a Delaware corporation (the “Company”),
confirms its agreement with Banc of America Securities LLC (the “Manager”), as
follows:

 


INTRODUCTORY. THE COMPANY HAS ENTERED INTO A FORWARD STOCK PURCHASE TRANSACTION
WITH BANK OF AMERICA, N.A. (THE “FORWARD PURCHASER”) AS SET FORTH IN A SEPARATE
LETTER AGREEMENT DATED THE DATE HEREOF, A COPY OF WHICH IS ATTACHED HERETO AS
EXHIBIT A (THE “INITIAL CONFIRMATION”).  THE COMPANY MAY ALSO ENTER  INTO
ADDITIONAL FORWARD STOCK PURCHASE TRANSACTIONS WITH THE FORWARD PURCHASER ON
SUBSTANTIALLY SIMILAR TERMS (EACH, A “SUBSEQUENT CONFIRMATION” AND, TOGETHER
WITH THE INITIAL CONFIRMATION, THE “CONFIRMATIONS”).  SUBJECT TO THE TERMS AND
CONDITIONS HEREIN AND THEREIN, UNDER THE CONFIRMATION AND, IF APPLICABLE, THE
SUBSEQUENT CONFIRMATIONS, THE COMPANY WILL DELIVER TO THE FORWARD PURCHASER, OR
AN AFFILIATE THEREOF (INCLUDING THE MANAGER), UP TO THE NUMBER OF SHARES OF THE
COMPANY’S COMMON STOCK, PAR VALUE $0.01 PER SHARE (THE “COMMON STOCK”) AS MAY BE
SOLD IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.  IN CONNECTION THEREWITH,
THE COMPANY AND THE FORWARD PURCHASER UNDERSTAND THAT THE FORWARD PURCHASER,
THROUGH THE MANAGER AS SALES AGENT, WILL EFFECT SALES OF BORROWED SHARES OF
COMMON STOCK THAT RESULT IN AGGREGATE GROSS PROCEEDS NOT IN EXCESS OF $200
MILLION (THE “SHARES”) ON THE TERMS SET FORTH IN SECTION 2 OF THIS AGREEMENT.

 

Section 1.  Representations and Warranties of the Company.  The Company
represents and warrants to, and covenants with, the Manager that:

 


(A)           THE COMPANY HAS FILED, IN ACCORDANCE WITH THE PROVISIONS OF THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND THE RULES AND
REGULATIONS THEREUNDER (THE “1933 ACT REGULATIONS”), WITH THE SECURITIES AND
EXCHANGE COMMISSION (THE “COMMISSION”) AN AUTOMATIC SHELF REGISTRATION STATEMENT
ON FORM S-3 (FILE NO. 333-148029), INCLUDING A PROSPECTUS, TO BE USED IN
CONNECTION WITH THE PUBLIC OFFERING AND SALE OF THE SHARES, WHICH INCORPORATES
BY REFERENCE DOCUMENTS WHICH THE COMPANY HAS FILED OR WILL FILE IN ACCORDANCE
WITH THE PROVISIONS OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“1934 ACT”), AND THE RULES AND REGULATIONS THEREUNDER (THE “1934 ACT
REGULATIONS”), WHICH REGISTRATION STATEMENT BECAME

 

1

--------------------------------------------------------------------------------


 


EFFECTIVE UPON FILING UNDER RULE 462(E) OF THE 1933 ACT REGULATIONS.  EXCEPT
WHERE THE CONTEXT OTHERWISE REQUIRES, THE REGISTRATION STATEMENT, AS IT MAY HAVE
HERETOFORE BEEN AMENDED, INCLUDING ALL DOCUMENTS FILED AS PART THEREOF OR
INCORPORATED BY REFERENCE THEREIN, AND INCLUDING ANY INFORMATION CONTAINED IN A
PROSPECTUS (AS DEFINED BELOW) FILED WITH THE COMMISSION PURSUANT TO RULE 430B OF
THE 1933 ACT REGULATIONS (“RULE 430B”) AND ALSO INCLUDING ANY OTHER REGISTRATION
STATEMENT FILED WITH THE COMMISSION PURSUANT TO RULE 462(B) OR RULE 429 OF THE
1933 ACT REGULATIONS, IS HEREIN CALLED THE “REGISTRATION STATEMENT,” AND THE
FINAL FORM OF PROSPECTUS, INCLUDING ALL DOCUMENTS INCORPORATED THEREIN BY
REFERENCE, INCLUDED IN THE REGISTRATION STATEMENT, AS AMENDED OR SUPPLEMENTED
FROM TIME TO TIME (INCLUDING BY ANY PROSPECTUS SUPPLEMENT THERETO), IS HEREIN
CALLED THE “PROSPECTUS.”  THE REGISTRATION STATEMENT AT THE TIME IT ORIGINALLY
BECAME EFFECTIVE IS HEREIN CALLED THE “ORIGINAL REGISTRATION STATEMENT.”  ANY
REFERENCE HEREIN TO THE REGISTRATION STATEMENT, THE PROSPECTUS OR ANY AMENDMENT
OR SUPPLEMENT THERETO SHALL BE DEEMED TO REFER TO AND INCLUDE THE DOCUMENTS
INCORPORATED BY REFERENCE THEREIN, AND ANY REFERENCE HEREIN TO THE TERMS
“AMEND,” “AMENDMENT” OR “SUPPLEMENT” WITH RESPECT TO THE REGISTRATION STATEMENT
OR THE PROSPECTUS SHALL BE DEEMED TO REFER TO AND INCLUDE THE FILING AFTER THE
EXECUTION HEREOF OF ANY DOCUMENT WITH THE COMMISSION DEEMED TO BE INCORPORATED
BY REFERENCE THEREIN.  TO THE EXTENT THAT THE REGISTRATION STATEMENT IS NOT
AVAILABLE FOR THE SALES OF THE SHARES AS CONTEMPLATED BY THIS AGREEMENT OR THE
COMPANY IS NOT A “WELL KNOWN SEASONED ISSUER” AS DEFINED IN RULE 405 OF THE 1933
ACT REGULATIONS (“RULE 405”) OR OTHERWISE IS UNABLE TO MAKE THE REPRESENTATIONS
SET FORTH IN SECTION 1(B) AT ANY TIME WHEN SUCH REPRESENTATIONS ARE REQUIRED,
THE COMPANY SHALL FILE A NEW REGISTRATION STATEMENT WITH RESPECT TO ANY
ADDITIONAL SHARES OF COMMON STOCK NECESSARY TO COMPLETE SUCH SALES OF THE SHARES
AND SHALL CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE AS PROMPTLY AS
PRACTICABLE.  AFTER THE EFFECTIVENESS OF ANY SUCH REGISTRATION STATEMENT, ALL
REFERENCES TO “REGISTRATION STATEMENT” INCLUDED IN THIS AGREEMENT SHALL BE
DEEMED TO INCLUDE SUCH NEW REGISTRATION STATEMENT, INCLUDING ALL DOCUMENTS FILED
AS PART THEREOF OR INCORPORATED THEREIN BY REFERENCE, AND ALL REFERENCES TO
“PROSPECTUS” INCLUDED IN THIS AGREEMENT SHALL BE DEEMED TO INCLUDE THE FINAL
FORM OF PROSPECTUS, INCLUDING ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE,
INCLUDED IN ANY SUCH REGISTRATION STATEMENT, AS AMENDED OR SUPPLEMENTED FROM
TIME TO TIME (INCLUDING BY ANY PROSPECTUS SUPPLEMENT THERETO).  FOR PURPOSES OF
THIS AGREEMENT, ALL REFERENCES TO THE REGISTRATION STATEMENT OR THE PROSPECTUS
OR TO ANY AMENDMENT OR SUPPLEMENT THERETO SHALL BE DEEMED TO INCLUDE ANY COPY
FILED WITH THE COMMISSION PURSUANT TO ITS ELECTRONIC DATA GATHERING ANALYSIS AND
RETRIEVAL SYSTEM (“EDGAR”), AND SUCH COPY SHALL BE IDENTICAL IN CONTENT TO ANY
PROSPECTUS DELIVERED TO THE MANAGER FOR USE IN CONNECTION WITH THE OFFERING OF
THE SHARES.


 


(B)           (1) AT THE TIME OF FILING OF THE ORIGINAL REGISTRATION STATEMENT,
(2) AT THE TIME OF THE MOST RECENT AMENDMENT THERETO FOR THE PURPOSES OF
COMPLYING WITH SECTION 10(A)(3) OF THE 1933 ACT OR OTHERWISE (WHETHER SUCH
AMENDMENT WAS BY POST-EFFECTIVE AMENDMENT, INCORPORATED REPORT FILED PURSUANT TO
SECTION 13 OR 15(D) OF THE 1934 ACT OR FORM OF PROSPECTUS), (3) AT THE TIME THE
COMPANY OR ANY PERSON ACTING ON ITS BEHALF (WITHIN THE MEANING, FOR THIS
CLAUSE ONLY, OF RULE 163(C) OF THE 1933 ACT REGULATIONS) MADE ANY OFFER RELATING
TO THE SHARES IN RELIANCE ON THE EXEMPTION OF RULE 163 OF THE 1933 ACT
REGULATIONS, (4) AT THE EARLIEST TIME AFTER THE FILING OF THE ORIGINAL
REGISTRATION STATEMENT THAT A BONA FIDE OFFER (WITHIN THE MEANING OF
RULE 164(H)(2) OF THE 1933 ACT REGULATIONS) OF THE SHARES WAS MADE, AND (5) AT
THE DATE HEREOF, THE COMPANY WAS AND IS A “WELL-KNOWN SEASONED ISSUER” AS
DEFINED IN RULE 405.  THE REGISTRATION STATEMENT IS AN “AUTOMATIC SHELF
REGISTRATION STATEMENT,” AS DEFINED IN RULE 405, AND THE SHARES, SINCE THEIR
REGISTRATION ON THE REGISTRATION STATEMENT, HAVE BEEN AND REMAIN ELIGIBLE FOR
REGISTRATION BY THE

 

2

--------------------------------------------------------------------------------


 

Company on a Rule 405 “automatic shelf registration statement.”  The Company has
not received from the Commission any notice pursuant to Rule 401(g)(2) of the
1933 Act Regulations objecting to the use of the automatic shelf registration
statement form.

 


(C)           AT THE TIME OF FILING OF THE ORIGINAL REGISTRATION STATEMENT, ON
THE DATE HEREOF, AT EACH APPLICABLE TIME AND ON EACH SETTLEMENT DATE, THE
COMPANY MEETS THE REQUIREMENTS FOR USE OF FORM S-3 UNDER THE 1933 ACT.  THE
REGISTRATION STATEMENT HAS BEEN FILED WITH THE COMMISSION AND IS EFFECTIVE UNDER
THE 1933 ACT.  THE COMPANY HAS NOT RECEIVED, AND HAS NO NOTICE OF, ANY ORDER OF
THE COMMISSION PREVENTING OR SUSPENDING THE USE OR EFFECTIVENESS OF THE
REGISTRATION STATEMENT, OR THREATENING OR INSTITUTING PROCEEDINGS FOR THAT
PURPOSE.  ANY STATUTES, REGULATIONS, CONTRACTS OR OTHER DOCUMENTS THAT ARE
REQUIRED TO BE DESCRIBED IN THE REGISTRATION STATEMENT OR THE PROSPECTUS OR TO
BE FILED AS EXHIBITS TO THE REGISTRATION STATEMENT HAVE BEEN SO DESCRIBED OR
FILED.  COPIES OF THE REGISTRATION STATEMENT AND THE PROSPECTUS, ANY SUCH
AMENDMENTS OR SUPPLEMENTS AND ALL DOCUMENTS INCORPORATED BY REFERENCE THEREIN
THAT WERE FILED WITH THE COMMISSION ON OR PRIOR TO THE DATE OF THIS AGREEMENT
(INCLUDING ONE FULLY EXECUTED COPY OF EACH OF THE REGISTRATION STATEMENT AND OF
EACH AMENDMENT THERETO FOR THE MANAGER) HAVE BEEN DELIVERED TO THE MANAGER AND
ITS COUNSEL.  THE COMPANY HAS NOT DISTRIBUTED AND WILL NOT DISTRIBUTE ANY
OFFERING MATERIAL IN CONNECTION WITH THE OFFERING OR SALE OF THE SHARES OTHER
THAN THE REGISTRATION STATEMENT, THE PROSPECTUS OR ANY OTHER MATERIALS, IF ANY,
PERMITTED BY THE 1933 ACT AND THE 1933 ACT REGULATIONS AND REVIEWED AND
CONSENTED TO BY THE MANAGER.


 


(D)           EACH OF THE REGISTRATION STATEMENT AND ANY POST-EFFECTIVE
AMENDMENT THERETO, WHEN IT BECAME OR WILL BECOME EFFECTIVE OR WAS OR WILL BE
FILED WITH THE COMMISSION, AND THE PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT
THERETO, ON THE DATE OF FILING THEREOF WITH THE COMMISSION, AT THE TIME OF
EXECUTION OF THIS AGREEMENT, AT EACH APPLICABLE TIME AND ON EACH SETTLEMENT
DATE, CONFORMED OR WILL CONFORM IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS
OF THE 1933 ACT AND THE 1933 ACT REGULATIONS.  THE REGISTRATION STATEMENT AND
ANY POST-EFFECTIVE AMENDMENT THERETO, WHEN IT BECAME OR WILL BECOME EFFECTIVE OR
WAS OR WILL BE FILED WITH THE COMMISSION, DID NOT OR WILL NOT CONTAIN AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING.  THE
PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT THERETO, ON THE DATE OF FILING
THEREOF WITH THE COMMISSION AND AT EACH APPLICABLE TIME AND SETTLEMENT DATE, DID
NOT OR WILL NOT INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, EXCEPT THAT THE
FOREGOING SHALL NOT APPLY TO STATEMENTS IN, OR OMISSIONS FROM, ANY SUCH DOCUMENT
IN RELIANCE UPON, AND IN CONFORMITY WITH, WRITTEN INFORMATION CONCERNING THE
MANAGER THAT WAS FURNISHED IN WRITING TO THE COMPANY BY THE MANAGER SPECIFICALLY
FOR USE IN THE PREPARATION THEREOF.


 


(E)           AS OF EACH APPLICABLE TIME THE ISSUER FREE WRITING PROSPECTUS(ES)
(AS DEFINED BELOW) ISSUED AT OR PRIOR TO SUCH APPLICABLE TIME, AND THE
PROSPECTUS, AS AMENDED OR SUPPLEMENTED AT THE RELEVANT APPLICABLE TIME, ALL
CONSIDERED TOGETHER (COLLECTIVELY, THE “GENERAL DISCLOSURE PACKAGE”), DID NOT
INCLUDE ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.

 

As used in this subsection and elsewhere in this Agreement:

 

3

--------------------------------------------------------------------------------


 

“Applicable Time” means the time of each sale of any Shares pursuant to this
Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 of the 1933 Act Regulations (“Rule 433”), relating to the
Shares, in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g).

 

Each Issuer Free Writing Prospectus, as of its issue date and at all subsequent
times through any relevant Applicable Time and the related Settlement Date, did
not, does not and will not include any information that conflicted, conflicts or
will conflict with the information contained in the Registration Statement or
the Prospectus, including any document incorporated by reference therein, and
any preliminary or other prospectus deemed to be a part thereof that has not
been superseded or modified.  If at any time following issuance of an Issuer
Free Writing Prospectus there occurs an event or development as a result of
which such Issuer Free Writing Prospectus conflicted or would conflict with the
information contained in the Registration Statement or the Prospectus, including
any document incorporated by reference therein, and any preliminary or other
prospectus deemed to be a part thereof that has not been superseded or modified,
the Company will promptly notify the Manager and will promptly amend or
supplement, at its own expense, such Issuer Free Writing Prospectus to eliminate
or correct such conflict.

 

The representations and warranties in this Section 1(e) shall not apply to
statements in or omissions from the Registration Statement, the Prospectus or
any amendments or supplements thereto or any Issuer Free Writing Prospectus made
in reliance upon and in conformity with written information furnished to the
Company by the Manager expressly for use therein.

 


(F)            THE DOCUMENTS INCORPORATED BY REFERENCE IN THE REGISTRATION
STATEMENT AND THE PROSPECTUS, AT THE TIME THEY WERE OR HEREAFTER ARE FILED WITH
THE COMMISSION, COMPLIED AND WILL COMPLY IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE 1934 ACT AND THE 1934 ACT REGULATIONS, AND, WHEN READ
TOGETHER WITH THE OTHER INFORMATION IN THE PROSPECTUS, (A) AT THE TIME THE
ORIGINAL REGISTRATION STATEMENT BECAME EFFECTIVE, (B) AT THE DATE OF THE
PROSPECTUS, (C) AT EACH APPLICABLE TIME, AND (D) AT EACH SETTLEMENT DATE, DID
NOT AND WILL NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING.


 


(G)           THE ACCOUNTANTS WHO CERTIFIED THE FINANCIAL STATEMENTS AND
SUPPORTING SCHEDULES INCORPORATED BY REFERENCE INTO THE REGISTRATION STATEMENT,
THE GENERAL DISCLOSURE PACKAGE AND THE PROSPECTUS ARE INDEPENDENT PUBLIC
ACCOUNTANTS AS REQUIRED BY THE 1933 ACT AND THE 1933 ACT REGULATIONS.


 


(H)           THE FINANCIAL STATEMENTS INCLUDED IN OR INCORPORATED BY REFERENCE
INTO THE REGISTRATION STATEMENT, THE GENERAL DISCLOSURE PACKAGE AND THE
PROSPECTUS, TOGETHER WITH THE RELATED SCHEDULES AND NOTES, PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES AT THE DATES INDICATED AND THE CONSOLIDATED STATEMENTS OF INCOME,
CHANGES IN STOCKHOLDERS’ EQUITY AND CASH FLOWS OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES FOR THE PERIODS SPECIFIED; SAID FINANCIAL STATEMENTS
HAVE BEEN PREPARED IN CONFORMITY

 

4

--------------------------------------------------------------------------------


 


WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”) APPLIED ON A CONSISTENT
BASIS THROUGHOUT THE PERIODS INVOLVED, EXCEPT AS STATED THEREIN.  THE SUPPORTING
SCHEDULES INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT, THE GENERAL
DISCLOSURE PACKAGE AND THE PROSPECTUS PRESENT FAIRLY IN ACCORDANCE WITH GAAP THE
INFORMATION REQUIRED TO BE STATED THEREIN.  ANY PRO FORMA FINANCIAL STATEMENTS
OF THE COMPANY, AND THE RELATED NOTES THERETO, INCLUDED OR INCORPORATED BY
REFERENCE IN THE REGISTRATION STATEMENT AND THE PROSPECTUS PRESENT FAIRLY THE
INFORMATION SHOWN THEREIN, HAVE BEEN PREPARED IN ACCORDANCE WITH THE
COMMISSION’S RULES AND GUIDELINES WITH RESPECT TO PRO FORMA FINANCIAL STATEMENTS
AND HAVE BEEN PROPERLY COMPILED ON THE BASIS DESCRIBED THEREIN, AND THE
ASSUMPTIONS USED IN THE PREPARATION THEREOF ARE REASONABLE AND THE ADJUSTMENTS
USED THEREIN ARE APPROPRIATE TO GIVE EFFECT TO THE TRANSACTIONS AND
CIRCUMSTANCES REFERRED TO THEREIN.  NO OTHER FINANCIAL STATEMENTS ARE REQUIRED
TO BE SET FORTH IN OR INCORPORATED BY REFERENCE INTO THE REGISTRATION STATEMENT
OR THE PROSPECTUS UNDER THE 1933 ACT OR THE 1933 ACT REGULATIONS.


 


(I)            SINCE THE RESPECTIVE DATES AS OF WHICH INFORMATION IS GIVEN IN
THE REGISTRATION STATEMENT, THE GENERAL DISCLOSURE PACKAGE AND THE PROSPECTUS,
EXCEPT AS OTHERWISE STATED THEREIN, (A) THERE HAS BEEN NO MATERIAL ADVERSE
CHANGE OR PROSPECTIVE MATERIAL ADVERSE CHANGE IN THE BUSINESS, MANAGEMENT,
FINANCIAL POSITION, STOCKHOLDERS EQUITY OR RESULTS OF OPERATIONS OF THE COMPANY
AND ITS SUBSIDIARIES CONSIDERED AS ONE ENTERPRISE FROM THAT SET FORTH IN THE
REGISTRATION STATEMENT, THE GENERAL DISCLOSURE PACKAGE AND THE PROSPECTUS,
WHETHER OR NOT ARISING IN THE ORDINARY COURSE OF BUSINESS (A “MATERIAL ADVERSE
EFFECT”), (B) THERE HAVE BEEN NO TRANSACTIONS ENTERED INTO BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES, OTHER THAN THOSE IN THE ORDINARY COURSE OF BUSINESS, WHICH
ARE MATERIAL WITH RESPECT TO THE COMPANY AND ITS SUBSIDIARIES CONSIDERED AS ONE
ENTERPRISE, AND (C) THERE HAS BEEN NO DIVIDEND OR DISTRIBUTION OF ANY KIND
DECLARED, PAID OR MADE BY THE COMPANY ON ANY CLASS OF ITS CAPITAL STOCK.


 


(J)            THE COMPANY HAS BEEN DULY ORGANIZED AND IS VALIDLY EXISTING AS A
CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND HAS
CORPORATE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO
CONDUCT ITS BUSINESS AS DESCRIBED IN THE GENERAL DISCLOSURE PACKAGE AND THE
PROSPECTUS AND TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER, OR AS
CONTEMPLATED BY, THIS AGREEMENT AND THE CONFIRMATIONS.  THE COMPANY IS DULY
QUALIFIED AS A FOREIGN CORPORATION TO TRANSACT BUSINESS AND IS IN GOOD STANDING
IN EACH OTHER JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED, WHETHER BY
REASON OF THE OWNERSHIP OR LEASING OF PROPERTY OR THE CONDUCT OF BUSINESS,
EXCEPT WHERE THE FAILURE SO TO QUALIFY OR TO BE IN GOOD STANDING WOULD NOT
RESULT IN A MATERIAL ADVERSE EFFECT.


 


(K)           EACH SUBSIDIARY OF THE COMPANY HAS BEEN DULY ORGANIZED OR FORMED
AND IS VALIDLY EXISTING AS A CORPORATION, LIMITED PARTNERSHIP, LIMITED LIABILITY
COMPANY, MASSACHUSETTS BUSINESS TRUST OR GENERAL PARTNERSHIP, AS THE CASE MAY
BE, UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION AND IS IN GOOD STANDING
UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION, HAS POWER (CORPORATE OR
OTHERWISE) AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO CONDUCT
ITS BUSINESS AS DESCRIBED IN THE GENERAL DISCLOSURE PACKAGE AND THE PROSPECTUS
AND IS DULY QUALIFIED AS A FOREIGN CORPORATION, LIMITED PARTNERSHIP, LIMITED
LIABILITY COMPANY, MASSACHUSETTS BUSINESS TRUST OR GENERAL PARTNERSHIP, AS THE
CASE MAY BE, TO TRANSACT BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION
IN WHICH SUCH QUALIFICATION IS REQUIRED, WHETHER BY REASON OF THE OWNERSHIP OR
LEASING OF PROPERTY OR THE CONDUCT OF BUSINESS, EXCEPT WHERE THE FAILURE TO SO
QUALIFY OR TO BE IN GOOD STANDING WOULD NOT RESULT IN A MATERIAL ADVERSE
EFFECT.  EXCEPT AS OTHERWISE DISCLOSED IN

 

5

--------------------------------------------------------------------------------


 


THE GENERAL DISCLOSURE PACKAGE AND THE PROSPECTUS, ALL OF THE ISSUED SHARES OF
CAPITAL STOCK OF EACH SUBSIDIARY OF THE COMPANY WHICH IS A CORPORATION, HAVE
BEEN DULY AUTHORIZED AND VALIDLY ISSUED, AND ARE FULLY PAID AND NON-ASSESSABLE,
AND TO THE EXTENT OWNED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (EXCEPT FOR
DIRECTORS’ QUALIFYING SHARES AND AS DESCRIBED OR REFLECTED GENERALLY IN THE
GENERAL DISCLOSURE PACKAGE AND THE PROSPECTUS) ARE OWNED DIRECTLY OR INDIRECTLY
BY THE COMPANY, FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, EQUITIES OR CLAIMS,
IN EACH CASE WITH SUCH EXCEPTIONS, INDIVIDUALLY OR IN THE AGGREGATE, AS WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT.  THE PARTNERSHIP INTERESTS, MEMBERSHIP
INTERESTS AND SHARES OF BENEFICIAL INTEREST OF EACH SUBSIDIARY OF THE COMPANY
WHICH IS A PARTNERSHIP, LIMITED LIABILITY COMPANY OR MASSACHUSETTS BUSINESS
TRUST HAVE BEEN VALIDLY ISSUED IN ACCORDANCE WITH APPLICABLE LAW AND THE
PARTNERSHIP AGREEMENT, LIMITED LIABILITY AGREEMENT OR DECLARATION OF TRUST, AS
APPLICABLE, OF SUCH SUBSIDIARY, AND TO THE EXTENT OWNED BY THE COMPANY OR ANY OF
ITS SUBSIDIARIES (EXCEPT AS DESCRIBED OR REFLECTED GENERALLY IN THE GENERAL
DISCLOSURE PACKAGE AND THE PROSPECTUS) ARE OWNED DIRECTLY OR INDIRECTLY BY THE
COMPANY, FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, EQUITIES OR CLAIMS, EXCEPT,
IN THE CASE OF EACH SUBSIDIARY OF THE COMPANY, FOR LIENS, ENCUMBRANCES, EQUITIES
OR CLAIMS WHICH INDIVIDUALLY OR IN THE AGGREGATE WOULD NOT BE MATERIAL TO THE
COMPANY’S OWNERSHIP OF SUCH SUBSIDIARY OR TO THE COMPANY’S EXERCISE OF ITS
RIGHTS WITH RESPECT TO SUCH SUBSIDIARY; AND NONE OF THE OUTSTANDING SHARES OF
CAPITAL STOCK, PARTNERSHIP INTERESTS, MEMBERSHIP INTERESTS OR SHARES OF
BENEFICIAL INTERESTS, AS THE CASE MAY BE, OF ANY SUBSIDIARY OF THE COMPANY WAS
ISSUED IN VIOLATION OF THE PREEMPTIVE OR SIMILAR RIGHTS OF ANY SECURITYHOLDER OF
SUCH SUBSIDIARY.


 


(L)            THE COMPANY HAS THE AUTHORIZED, ISSUED AND OUTSTANDING
CAPITALIZATION DESCRIBED IN THE GENERAL DISCLOSURE PACKAGE AND THE PROSPECTUS. 
THE SHARES OF ISSUED AND OUTSTANDING CAPITAL STOCK OF THE COMPANY, INCLUDING THE
SHARES, HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID AND
NON-ASSESSABLE; AND NONE OF THE OUTSTANDING SHARES OF CAPITAL STOCK OF THE
COMPANY WAS ISSUED IN VIOLATION OF THE PREEMPTIVE OR OTHER SIMILAR RIGHTS OF ANY
SECURITYHOLDER OF THE COMPANY.  THERE ARE NO AUTHORIZED OR OUTSTANDING OPTIONS,
WARRANTS, PREEMPTIVE RIGHTS, RIGHTS OF FIRST REFUSAL OR OTHER RIGHTS TO
PURCHASE, OR EQUITY OR DEBT SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR
EXERCISABLE FOR, ANY CAPITAL STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
OTHER THAN THOSE ACCURATELY DESCRIBED OR REFLECTED IN THE GENERAL DISCLOSURE
PACKAGE AND THE PROSPECTUS, AS AMENDED OR SUPPLEMENTED.


 


(M)          THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
THE COMPANY.


 


(N)           THE INITIAL CONFIRMATION HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY THE COMPANY AND CONSTITUTES A VALID AND BINDING AGREEMENT OF THE
COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
THE ENFORCEMENT THEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY (INCLUDING,
WITHOUT LIMITATION, ALL LAWS RELATING TO FRAUDULENT TRANSFERS), REORGANIZATION,
MORATORIUM OR SIMILAR LAWS AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY
AND EXCEPT AS ENFORCEMENT THEREOF IS SUBJECT TO GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT
LAW).  THE COMPANY HAS DULY AUTHORIZED EACH SUBSEQUENT CONFIRMATION AND, WHEN
EXECUTED AND DELIVERED BY THE COMPANY, EACH SUBSEQUENT CONFIRMATION WILL
CONSTITUTE A VALID AND BINDING AGREEMENT OF THE COMPANY, ENFORCEABLE AGAINST THE
COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE ENFORCEMENT THEREOF MAY BE
LIMITED BY BANKRUPTCY, INSOLVENCY (INCLUDING, WITHOUT LIMITATION, ALL LAWS
RELATING TO FRAUDULENT TRANSFERS), REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING ENFORCEMENT OF

 

6

--------------------------------------------------------------------------------


 


CREDITORS’ RIGHTS GENERALLY AND EXCEPT AS ENFORCEMENT THEREOF IS SUBJECT TO
GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW).  THE DESCRIPTION OF THE CONFIRMATION AND THE
SUBSEQUENT CONFIRMATIONS SET FORTH IN THE GENERAL DISCLOSURE PACKAGE AND THE
PROSPECTUS IS CORRECT IN ALL MATERIAL RESPECTS.


 


(O)           THE DESCRIPTION OF THE COMMON STOCK SET FORTH IN THE GENERAL
DISCLOSURE PACKAGE AND THE PROSPECTUS IS CORRECT IN ALL MATERIAL RESPECTS.  THE
SETTLEMENT SHARES (AS DEFINED IN THE CONFIRMATION(S)) HAVE BEEN DULY AUTHORIZED
BY THE COMPANY FOR ISSUANCE AND SALE TO THE FORWARD PURCHASER PURSUANT TO THE
CONFIRMATION(S) AND, IF AND WHEN ISSUED AND DELIVERED BY THE COMPANY PURSUANT TO
THE CONFIRMATION(S) AGAINST PAYMENT OF THE CONSIDERATION SPECIFIED THEREIN, WILL
BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE AND WILL NOT BE ISSUED IN
VIOLATION OF ANY PREEMPTIVE OR OTHER SIMILAR RIGHTS OF ANY SECURITYHOLDER OF THE
COMPANY.  NO HOLDER OR BENEFICIAL OWNER OF THE SHARES OR THE SETTLEMENT SHARES
WILL BE SUBJECT TO PERSONAL LIABILITY SOLELY BY BEING SUCH A HOLDER OR
BENEFICIAL OWNER.  THE ISSUANCE AND SALE BY THE COMPANY OF THE SETTLEMENT SHARES
TO THE FORWARD PURCHASER OR ITS AFFILIATE IN SETTLEMENT OF THE
CONFIRMATION(S) IN ACCORDANCE WITH THE TERMS THEREOF AND THE DELIVERY BY THE
FORWARD PURCHASER OR ITS AFFILIATE OF THE SETTLEMENT SHARES, DURING THE TERM OF
AND AT SETTLEMENT OF THE CONFIRMATION(S), TO CLOSE OUT OPEN BORROWINGS OF COMMON
STOCK CREATED IN THE COURSE OF THE HEDGING ACTIVITIES CREATED BY THE FORWARD
PURCHASER OR ITS AFFILIATE RELATING TO ITS EXPOSURE UNDER THE
CONFIRMATION(S) WILL NOT REQUIRE REGISTRATION UNDER THE 1933 ACT.  THE COMPANY
WILL NOT HAVE AN OBLIGATION TO FILE A PROSPECTUS SUPPLEMENT PURSUANT TO
RULE 424(B) OF THE 1933 ACT REGULATIONS IN CONNECTION WITH ANY SETTLEMENT SHARES
DELIVERED TO THE FORWARD PURCHASER OR ITS AFFILIATE BY THE COMPANY UPON SUCH
SETTLEMENT, AND NO PROSPECTUS SUPPLEMENT WILL BE REQUIRED TO BE FILED UNDER
RULE 424(B) OF THE 1933 ACT REGULATIONS IN CONNECTION WITH ANY SETTLEMENT SHARES
DELIVERED BY THE FORWARD PURCHASER OR ITS AFFILIATE TO CLOSE OUT OPEN BORROWINGS
CREATED IN THE COURSE OF THE HEDGING ACTIVITIES CREATED BY THE FORWARD PURCHASER
OR ITS AFFILIATE RELATING TO ITS EXPOSURE UNDER THE CONFIRMATION(S), ASSUMING IN
EACH CASE THAT THE MANAGER COMPLIED WITH RULE 173 OF THE 1933 ACT REGULATIONS IN
CONNECTION WITH THE SALES OF SHARES IN AN AMOUNT NOT LESS THAN THE NUMBER OF
SHARES (AS DEFINED IN THE CONFIRMATION(S)).


 


(P)           THE SHARES ARE LISTED ON THE NEW YORK STOCK EXCHANGE (THE “NYSE”).


 


(Q)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF
ITS CHARTER OR BY-LAWS OR OTHER CONSTITUTING OR ORGANIZATIONAL DOCUMENT OR IN
DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY OBLIGATION, AGREEMENT, COVENANT
OR CONDITION CONTAINED IN ANY CONTRACT, INDENTURE, MORTGAGE, DEED OF TRUST, LOAN
OR CREDIT AGREEMENT, NOTE, LEASE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH IT OR ANY OF THEM MAY
BE BOUND, OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY IS SUBJECT (COLLECTIVELY, “AGREEMENTS AND
INSTRUMENTS”) EXCEPT FOR SUCH DEFAULTS THAT WOULD NOT RESULT IN A MATERIAL
ADVERSE EFFECT; AND THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE CONFIRMATION(S) AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREIN AND THEREIN AND IN THE GENERAL DISCLOSURE PACKAGE AND THE PROSPECTUS AND
COMPLIANCE BY THE COMPANY WITH ITS OBLIGATIONS HEREUNDER AND THEREUNDER, HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND DO NOT, WHETHER WITH
OR WITHOUT THE GIVING OF NOTICE OR PASSAGE OF TIME OR BOTH, CONFLICT WITH OR
CONSTITUTE A BREACH OF, OR DEFAULT OR REPAYMENT EVENT (AS DEFINED BELOW) UNDER,
OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON
ANY PROPERTY OR ASSETS OF THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY

 

7

--------------------------------------------------------------------------------


 


PURSUANT TO, THE AGREEMENTS AND INSTRUMENTS (EXCEPT FOR SUCH CONFLICTS, BREACHES
OR DEFAULTS OR LIENS, CHARGES OR ENCUMBRANCES THAT WOULD NOT RESULT IN A
MATERIAL ADVERSE EFFECT), NOR WILL SUCH ACTION RESULT IN ANY VIOLATION OF THE
PROVISIONS OF THE CHARTER OR BY-LAWS OR OTHER CONSTITUTING OR ORGANIZATIONAL
INSTRUMENT AS IN EFFECT ON THE DATE HEREOF OF THE COMPANY OR ANY SUBSIDIARY OF
THE COMPANY OR ANY APPLICABLE LAW, STATUTE, RULE, REGULATION, JUDGMENT, ORDER,
WRIT OR DECREE OF ANY GOVERNMENT, GOVERNMENT INSTRUMENTALITY OR COURT, DOMESTIC
OR FOREIGN, HAVING JURISDICTION OVER THE COMPANY OR ANY SUBSIDIARY OF THE
COMPANY OR ANY OF THEIR ASSETS, PROPERTIES OR OPERATIONS, EXCEPT FOR ANY SUCH
VIOLATION OF ANY APPLICABLE LAW, STATUTE, RULE, REGULATION, JUDGMENT, ORDER,
WRIT OR DECREE OF LAW WHICH WOULD NOT RESULT IN A MATERIAL ADVERSE EFFECT.  AS
USED HEREIN, A “REPAYMENT EVENT” MEANS ANY EVENT OR CONDITION WHICH GIVES THE
HOLDER OF ANY NOTE, DEBENTURE OR OTHER EVIDENCE OF INDEBTEDNESS (OR ANY PERSON
ACTING ON SUCH HOLDER’S BEHALF) THE RIGHT TO REQUIRE THE REPURCHASE, REDEMPTION
OR REPAYMENT OF ALL OR A PORTION OF SUCH INDEBTEDNESS BY THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY.


 


(R)            EXCEPT AS DISCLOSED IN THE REGISTRATION STATEMENT, THE GENERAL
DISCLOSURE PACKAGE AND THE PROSPECTUS, THERE IS NO ACTION, SUIT, PROCEEDING,
INQUIRY OR INVESTIGATION BEFORE OR BROUGHT BY ANY COURT OR GOVERNMENTAL AGENCY
OR BODY, DOMESTIC OR FOREIGN, NOW PENDING, OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED, AGAINST OR AFFECTING THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY,
WHICH, SINGLY OR IN THE AGGREGATE, WOULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT, OR WHICH WOULD REASONABLY BE EXPECTED TO MATERIALLY AND
ADVERSELY AFFECT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED IN THIS
AGREEMENT OR THE PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS HEREUNDER.


 


(S)           ALL OF THE DESCRIPTIONS OF CONTRACTS OR OTHER DOCUMENTS CONTAINED
OR INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT, THE GENERAL
DISCLOSURE PACKAGE AND THE PROSPECTUS ARE ACCURATE AND COMPLETE DESCRIPTIONS IN
ALL MATERIAL RESPECTS OF SUCH CONTRACTS OR OTHER DOCUMENTS.


 


(T)            NO FILING WITH, OR AUTHORIZATION, APPROVAL, CONSENT, LICENSE,
ORDER, REGISTRATION, QUALIFICATION OR DECREE OF, ANY COURT OR GOVERNMENTAL
AUTHORITY OR AGENCY IS NECESSARY OR REQUIRED FOR THE PERFORMANCE BY THE COMPANY
OF ITS OBLIGATIONS HEREUNDER OR UNDER THE CONFIRMATION(S) OR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, OR FOR THE DUE EXECUTION,
DELIVERY OR PERFORMANCE OF THIS AGREEMENT OR THE CONFIRMATION(S), EXCEPT SUCH AS
HAVE BEEN ALREADY OBTAINED OR AS MAY BE REQUIRED UNDER THE 1933 ACT OR THE 1933
ACT REGULATIONS OR STATE SECURITIES LAWS.


 


(U)           THE COMPANY AND ITS SUBSIDIARIES POSSESS SUCH PERMITS, LICENSES,
APPROVALS, CONSENTS AND OTHER AUTHORIZATIONS (COLLECTIVELY, “GOVERNMENTAL
LICENSES”) ISSUED BY THE APPROPRIATE FEDERAL, STATE, LOCAL OR FOREIGN REGULATORY
AGENCIES OR BODIES NECESSARY TO CONDUCT THE BUSINESS NOW OPERATED BY THEM; THE
COMPANY AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF
ALL SUCH GOVERNMENTAL LICENSES, EXCEPT IN ANY SUCH CASE WHERE THE FAILURE TO SO
POSSESS OR TO COMPLY WOULD NOT, SINGLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT; ALL OF THE GOVERNMENTAL LICENSES ARE VALID AND IN FULL FORCE AND
EFFECT, EXCEPT WHERE THE INVALIDITY OF SUCH GOVERNMENTAL LICENSES OR THE FAILURE
OF SUCH GOVERNMENTAL LICENSES TO BE IN FULL FORCE AND EFFECT WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT; AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR

 

8

--------------------------------------------------------------------------------


 


MODIFICATION OF ANY SUCH GOVERNMENTAL LICENSES WHICH, SINGLY OR IN THE
AGGREGATE, IF THE SUBJECT OF AN UNFAVORABLE DECISION, RULING OR FINDING, WOULD
RESULT IN A MATERIAL ADVERSE EFFECT.


 


(V)           THE COMPANY AND ITS SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE TO
ALL REAL PROPERTY OWNED BY THE COMPANY AND ITS SUBSIDIARIES AND GOOD TITLE TO
ALL OTHER PROPERTIES OWNED BY THEM, IN EACH CASE, FREE AND CLEAR OF ALL
MORTGAGES, PLEDGES, LIENS, SECURITY INTERESTS, CLAIMS, RESTRICTIONS OR
ENCUMBRANCES OF ANY KIND EXCEPT SUCH AS (A) ARE DESCRIBED IN THE GENERAL
DISCLOSURE PACKAGE AND THE PROSPECTUS OR (B) WOULD NOT, SINGLY OR IN THE
AGGREGATE, RESULT IN A MATERIAL ADVERSE EFFECT; AND ALL OF THE LEASES AND
SUBLEASES MATERIAL TO THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES,
CONSIDERED AS ONE ENTERPRISE, AND UNDER WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES HOLDS PROPERTIES DESCRIBED IN THE GENERAL DISCLOSURE PACKAGE AND
THE PROSPECTUS, ARE IN FULL FORCE AND EFFECT, AND NEITHER THE COMPANY NOR ANY
SUBSIDIARY OF THE COMPANY HAS ANY NOTICE OF ANY MATERIAL CLAIM OF ANY SORT THAT
HAS BEEN ASSERTED BY ANYONE ADVERSE TO THE RIGHTS OF THE COMPANY OR ANY
SUBSIDIARY OF THE COMPANY UNDER ANY OF THE LEASES OR SUBLEASES MENTIONED ABOVE,
OR AFFECTING OR QUESTIONING THE RIGHTS OF THE COMPANY OR SUCH SUBSIDIARY TO THE
CONTINUED POSSESSION OF THE LEASED OR SUBLEASED PREMISES UNDER ANY SUCH LEASE OR
SUBLEASE.


 


(W)          NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS, AND UPON THE
OFFERING OF THE SECURITIES AS HEREIN CONTEMPLATED WILL BE, AN “INVESTMENT
COMPANY” OR AN ENTITY “CONTROLLED” BY AN “INVESTMENT COMPANY” AS SUCH TERMS ARE
DEFINED IN THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).


 


(X)            THE COMPANY IS NOT REQUIRED TO REGISTER AS AN “INVESTMENT
ADVISER” OR AS A “BROKER-DEALER” WITHIN THE INVESTMENT ADVISERS ACT OF 1940, AS
AMENDED (THE “ADVISERS ACT”) OR THE 1934 ACT, RESPECTIVELY, AND THE RULES AND
REGULATIONS OF THE COMMISSION PROMULGATED THEREUNDER.  THE COMPANY IS NOT
REQUIRED TO BE REGISTERED, LICENSED OR QUALIFIED AS AN INVESTMENT ADVISER OR
BROKER-DEALER UNDER THE LAWS REQUIRING ANY SUCH REGISTRATION, LICENSING OR
QUALIFICATION IN ANY JURISDICTION IN WHICH IT OR ITS SUBSIDIARIES CONDUCT
BUSINESS.  EACH OF THE SUBSIDIARIES HAS BEEN DULY REGISTERED AS AN INVESTMENT
ADVISER UNDER THE ADVISERS ACT, AND HAS BEEN DULY REGISTERED AS A BROKER-DEALER
UNDER THE 1934 ACT, AND EACH SUCH REGISTRATION IS IN FULL FORCE AND EFFECT, IN
EACH CASE TO THE EXTENT SUCH REGISTRATION IS REQUIRED AND WITH SUCH EXCEPTIONS
AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EACH OF
THE SUBSIDIARIES IS DULY REGISTERED, LICENSED OR QUALIFIED AS AN INVESTMENT
ADVISER AND BROKER-DEALER UNDER STATE AND LOCAL LAWS WHERE SUCH REGISTRATION,
LICENSING OR QUALIFICATION IS REQUIRED BY SUCH LAWS AND IS IN COMPLIANCE WITH
ALL SUCH LAWS REQUIRING ANY SUCH REGISTRATION, LICENSING OR QUALIFICATION, IN
EACH CASE WITH SUCH EXCEPTIONS, INDIVIDUALLY OR IN THE AGGREGATE, AS WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(Y)           EACH SUBSIDIARY OF THE COMPANY WHICH IS REQUIRED TO BE REGISTERED
AS AN INVESTMENT ADVISER OR BROKER-DEALER IS AND HAS BEEN IN COMPLIANCE WITH ALL
APPLICABLE LAWS AND GOVERNMENTAL RULES AND REGULATIONS, AS MAY BE APPLICABLE TO
ITS INVESTMENT ADVISORY OR BROKER-DEALER BUSINESS, EXCEPT TO THE EXTENT THAT
SUCH NON-COMPLIANCE WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT AND NONE OF SUCH SUBSIDIARIES IS PROHIBITED BY ANY PROVISION OF
THE ADVISERS ACT OR THE 1940 ACT FROM ACTING AS AN INVESTMENT ADVISER.  EACH
SUBSIDIARY OF THE COMPANY WHICH IS REQUIRED TO BE REGISTERED AS A BROKER-DEALER
IS A MEMBER IN GOOD STANDING OF THE FINANCIAL INDUSTRY REGULATORY AUTHORITY
(“FINRA”).  NO SUBSIDIARY OF THE

 

9

--------------------------------------------------------------------------------


 


COMPANY WHICH IS REQUIRED TO BE REGISTERED AS AN INVESTMENT ADVISER OR
BROKER-DEALER IS IN DEFAULT WITH RESPECT TO ANY JUDGMENT, ORDER, WRIT,
INJUNCTION, DECREE, DEMAND OR ASSESSMENT ISSUED BY ANY COURT OR ANY FOREIGN,
FEDERAL, STATE, MUNICIPAL OR OTHER GOVERNMENTAL AGENCY, BOARD, COMMISSION,
BUREAU, INSTRUMENTALITY OR DEPARTMENT, DOMESTIC OR FOREIGN, OR BY ANY
SELF-REGULATORY AUTHORITY RELATING TO ANY ASPECT OF ITS INVESTMENT ADVISORY OR
BROKER-DEALER BUSINESS, WHICH WOULD NEED TO BE DISCLOSED PURSUANT TO
RULE 206(4)-4(B) UNDER THE ADVISERS ACT, OR WHICH IS REASONABLY LIKELY TO GIVE
RISE TO AN AFFIRMATIVE ANSWER TO ANY OF THE QUESTIONS IN ITEM 11, PART 1 OF THE
FORM ADV OF SUCH REGISTERED INVESTMENT ADVISER OR WHICH IS REASONABLY LIKELY TO
GIVE RISE TO AN AFFIRMATIVE ANSWER TO ANY OF THE QUESTIONS IN ITEM 7 OF THE
FORM BD OF SUCH BROKER-DEALER.


 


(Z)            EACH MUTUAL FUND OF WHICH A SUBSIDIARY OF THE COMPANY SERVES AS
THE INVESTMENT ADVISOR (A “MUTUAL FUND”) HAS BEEN SINCE INCEPTION, IS CURRENTLY
AND WILL BE IMMEDIATELY AFTER CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREIN, A DULY REGISTERED INVESTMENT COMPANY IN COMPLIANCE WITH THE  1940 ACT,
AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER AND DULY REGISTERED OR
LICENSED, EXCEPT WHERE ANY FAILURE TO BE DULY REGISTERED, INDIVIDUALLY OR IN THE
AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.  SINCE THEIR INITIAL OFFERING, SHARES OF EACH OF THE MUTUAL FUNDS HAVE
BEEN DULY QUALIFIED FOR SALE UNDER THE SECURITIES LAWS OF EACH JURISDICTION IN
WHICH THEY HAVE BEEN SOLD OR OFFERED FOR SALE AT SUCH TIME OR TIMES DURING WHICH
SUCH QUALIFICATION WAS REQUIRED, AND, IF NOT SO QUALIFIED, THE FAILURE TO SO
QUALIFY WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THE
OFFERING AND SALE OF SHARES OF EACH OF THE MUTUAL FUNDS HAVE BEEN REGISTERED
UNDER THE 1933 ACT DURING SUCH PERIOD OR PERIODS FOR WHICH SUCH REGISTRATION IS
REQUIRED; THE RELATED REGISTRATION STATEMENT HAS BECOME EFFECTIVE UNDER THE 1933
ACT; NO STOP ORDER SUSPENDING THE EFFECTIVENESS OF ANY SUCH REGISTRATION
STATEMENT HAS BEEN ISSUED AND NO PROCEEDINGS FOR THAT PURPOSE HAVE BEEN
INSTITUTED OR, TO THE BEST KNOWLEDGE OF THE COMPANY, ARE CONTEMPLATED.  EXCEPT
TO THE EXTENT THAT SUCH FAILURE TO COMPLY, MISSTATEMENT OR OMISSION, AS THE CASE
MAY BE, WOULD NOT REASONABLY BE LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT,
THE REGISTRATION STATEMENT OF EACH MUTUAL FUND, TOGETHER WITH THE AMENDMENTS AND
SUPPLEMENTS THERETO, UNDER THE 1940 ACT AND THE 1933 ACT HAS, AT ALL TIMES WHEN
SUCH REGISTRATION STATEMENT WAS EFFECTIVE, COMPLIED IN ALL MATERIAL RESPECTS
WITH THE REQUIREMENTS OF THE 1940 ACT AND THE 1933 ACT THEN IN EFFECT AND
NEITHER SUCH REGISTRATION STATEMENT NOR ANY AMENDMENTS OR SUPPLEMENTS THERETO
CONTAINED, AT THE TIME AND IN LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE
MADE, AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, AT
THE TIME AND IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  ALL SHARES OF EACH OF THE MUTUAL FUNDS WERE SOLD PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT, OR PURSUANT TO A VALID EXEMPTION FROM
REGISTRATION, AND HAVE BEEN DULY AUTHORIZED AND ARE VALIDLY ISSUED, FULLY PAID
AND NON-ASSESSABLE.  EACH OF THE MUTUAL FUNDS’ INVESTMENTS HAS BEEN MADE IN
ACCORDANCE WITH ITS INVESTMENT POLICIES AND RESTRICTIONS SET FORTH IN ITS
REGISTRATION STATEMENT IN EFFECT AT THE TIME THE INVESTMENTS WERE MADE AND HAVE
BEEN HELD IN ACCORDANCE WITH ITS RESPECTIVE INVESTMENT POLICIES AND
RESTRICTIONS, TO THE EXTENT APPLICABLE AND IN EFFECT AT THE TIME SUCH
INVESTMENTS WERE HELD, EXCEPT TO THE EXTENT ANY FAILURE TO COMPLY WITH SUCH
POLICIES AND RESTRICTIONS, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 

(aa)         The Company is not party to any investment advisory agreement or
distribution agreement and is not serving or acting as an investment adviser to
any person.  Each of the investment advisory agreements to which any of its
subsidiaries is a party is a legal and valid

 

10

--------------------------------------------------------------------------------

 


OBLIGATION OF SUCH SUBSIDIARY AND COMPLIES WITH THE APPLICABLE REQUIREMENTS OF
THE ADVISERS ACT AND THE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER,
EXCEPT WHERE THE FAILURE TO SO COMPLY WOULD NOT INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EACH OF
THE INVESTMENT ADVISORY AGREEMENTS AND DISTRIBUTION AGREEMENTS BETWEEN A
SUBSIDIARY OF THE COMPANY AND A MUTUAL FUND IS A LEGAL AND VALID OBLIGATION OF
SUCH SUBSIDIARY AND COMPLIES WITH THE APPLICABLE REQUIREMENTS OF THE 1940 ACT,
AND IN THE CASE OF SUCH DISTRIBUTION AGREEMENTS, WITH THE APPLICABLE
REQUIREMENTS OF THE 1934 ACT, EXCEPT WHERE THE FAILURE TO SO COMPLY WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  NO INVESTMENT ADVISORY AGREEMENT OR DISTRIBUTION AGREEMENT TO
WHICH ANY OF THE SUBSIDIARIES IS A PARTY THAT WAS EITHER IN EFFECT ON JANUARY 1,
2006 OR ENTERED INTO BY A SUBSIDIARY OF THE COMPANY SINCE JANUARY 1, 2006 HAS
BEEN TERMINATED OR EXPIRED, EXCEPT WHERE ANY SUCH TERMINATION OR EXPIRATION
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.  NONE OF SUCH SUBSIDIARIES IS IN BREACH OR VIOLATION OF
OR IN DEFAULT UNDER ANY SUCH INVESTMENT ADVISORY AGREEMENT OR DISTRIBUTION
AGREEMENT, WITH SUCH EXCEPTIONS INDIVIDUALLY OR IN THE AGGREGATE AS WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO SUBSIDIARY OF THE
COMPANY IS SERVING OR ACTING AS AN INVESTMENT ADVISER TO ANY PERSON EXCEPT
PURSUANT TO AN AGREEMENT TO WHICH SUCH SUBSIDIARY IS A PARTY AND WHICH IS IN
FULL FORCE AND EFFECT, OTHER THAN ANY AGREEMENT THE NON-EXISTENCE OF WHICH WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED HEREIN WILL
NOT  CONSTITUTE AN “ASSIGNMENT” AS SUCH TERM IS DEFINED IN THE ADVISERS ACT AND
THE 1934 ACT.


 


(BB)         THE COMPANY ACKNOWLEDGES AND AGREES THAT (I) THE SALE OF THE SHARES
PURSUANT TO THIS AGREEMENT IS AN ARM’S-LENGTH COMMERCIAL TRANSACTION AMONG THE
COMPANY, ON THE ONE HAND, AND THE FORWARD PURCHASER AND THE MANAGER, ON THE
OTHER HAND, (II) IN CONNECTION WITH THE OFFERING CONTEMPLATED HEREBY AND THE
PROCESS LEADING TO SUCH TRANSACTION, THE MANAGER IS ACTING AS AGENT FOR THE
FORWARD PURCHASER IN CONNECTION WITH SALES OF THE SHARES SOLD ON BEHALF OF THE
FORWARD PURCHASER AND NEITHER THE MANAGER NOR THE FORWARD PURCHASER NOR ANY OF
THEIR AFFILIATES IS AN AGENT OR FIDUCIARY OF THE COMPANY, OR ITS STOCKHOLDERS,
CREDITORS, EMPLOYEES OR ANY OTHER PARTY, (III) THE MANAGER HAS NOT ASSUMED AND
WILL NOT ASSUME AN ADVISORY OR FIDUCIARY RESPONSIBILITY IN FAVOR OF THE COMPANY
WITH RESPECT TO THE OFFERING CONTEMPLATED HEREBY OR THE PROCESS LEADING THERETO
(IRRESPECTIVE OF WHETHER THE MANAGER HAS ADVISED OR IS CURRENTLY ADVISING THE
COMPANY ON OTHER MATTERS) AND THE MANAGER HAS NO OBLIGATION TO THE COMPANY WITH
RESPECT TO THE OFFERING CONTEMPLATED HEREBY EXCEPT THE OBLIGATIONS EXPRESSLY SET
FORTH IN THIS AGREEMENT, (IV) THE MANAGER AND ITS AFFILIATES MAY BE ENGAGED IN A
BROAD RANGE OF TRANSACTIONS THAT INVOLVE INTERESTS THAT DIFFER FROM THOSE OF THE
COMPANY, AND (V) THE MANAGER HAS NOT PROVIDED ANY LEGAL, ACCOUNTING, REGULATORY
OR TAX ADVICE WITH RESPECT TO THE OFFERING CONTEMPLATED HEREBY AND THE COMPANY
HAS CONSULTED ITS OWN LEGAL, ACCOUNTING, REGULATORY AND TAX ADVISORS TO THE
EXTENT IT DEEMED APPROPRIATE.


 


(CC)         THE COMPANY MAINTAINS A SYSTEM OF INTERNAL CONTROL OVER FINANCIAL
REPORTING (AS SUCH TERM IS DEFINED IN RULE 13A-15(F) OF THE 1934 ACT
REGULATIONS) THAT COMPLIES WITH THE REQUIREMENTS OF THE 1934 ACT AND THE 1934
ACT REGULATIONS AND THAT HAS BEEN DESIGNED BY THE COMPANY’S PRINCIPAL EXECUTIVE
OFFICER AND PRINCIPAL FINANCIAL OFFICER, OR UNDER THEIR SUPERVISION, TO PROVIDE
REASONABLE ASSURANCE REGARDING THE RELIABILITY OF FINANCIAL REPORTING AND THE
PREPARATION OF FINANCIAL STATEMENTS FOR EXTERNAL PURPOSES IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.  THE COMPANY’S INTERNAL CONTROL OVER
FINANCIAL REPORTING IS EFFECTIVE AND

 

11

--------------------------------------------------------------------------------


 


THE COMPANY IS NOT AWARE OF ANY MATERIAL WEAKNESSES IN ITS INTERNAL CONTROL OVER
FINANCIAL REPORTING.  SINCE THE DATE OF THE LATEST AUDITED FINANCIAL STATEMENTS
INCLUDED OR INCORPORATED BY REFERENCE IN THE GENERAL DISCLOSURE PACKAGE AND THE
PROSPECTUS, THERE HAS BEEN NO CHANGE IN THE COMPANY’S INTERNAL CONTROL OVER
FINANCIAL REPORTING THAT HAS MATERIALLY AFFECTED, OR IS REASONABLY LIKELY TO
MATERIALLY AFFECT, THE COMPANY’S INTERNAL CONTROL OVER FINANCIAL REPORTING.


 


(DD)         THE COMPANY MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES (AS SUCH
TERM IS DEFINED IN RULE 13A-15(E) OF THE 1934 ACT REGULATIONS) THAT COMPLY WITH
THE REQUIREMENTS OF THE 1934 ACT AND THE 1934 ACT REGULATIONS; SUCH DISCLOSURE
CONTROLS AND PROCEDURES HAVE BEEN DESIGNED TO ENSURE THAT MATERIAL INFORMATION
RELATING TO THE COMPANY AND ITS SUBSIDIARIES IS MADE KNOWN TO THE COMPANY’S
PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER BY OTHERS WITHIN
THOSE ENTITIES; AND SUCH DISCLOSURE CONTROLS AND PROCEDURES ARE EFFECTIVE.


 


(EE)         THE REGISTRATION STATEMENT IS NOT THE SUBJECT OF A PENDING
PROCEEDING OR EXAMINATION UNDER SECTION 8(D) OR 8(E) OF THE 1933 ACT, AND THE
COMPANY IS NOT THE SUBJECT OF A PENDING PROCEEDING UNDER SECTION 8A OF THE 1933
ACT IN CONNECTION WITH THE OFFERING OF THE SECURITIES.


 


(FF)           THE COMMON STOCK IS AN “ACTIVELY-TRADED SECURITY” EXEMPTED FROM
THE REQUIREMENTS OF RULE 101 OF REGULATION M UNDER THE 1934 ACT BY
SUBSECTION (C)(1) OF SUCH RULE.


 


(GG)         THE COMPANY HAS NOT ENTERED INTO ANY OTHER SALES AGENCY AGREEMENTS
OR OTHER SIMILAR ARRANGEMENTS WITH ANY AGENT OR ANY OTHER REPRESENTATIVE IN
RESPECT OF AT THE MARKET OFFERINGS OF THE SHARES IN ACCORDANCE WITH
RULE 415(A)(4) OF THE 1933 ACT REGULATIONS.


 


(HH)         THE COMPANY HAS NOT TAKEN AND WILL NOT TAKE, DIRECTLY OR
INDIRECTLY, ANY ACTION DESIGNED TO OR THAT MIGHT BE REASONABLY EXPECTED TO CAUSE
OR RESULT IN STABILIZATION OR MANIPULATION OF THE PRICE OF ANY SECURITY OF THE
COMPANY TO FACILITATE THE SALE OR RESALE OF THE SHARES.


 


(II)           THERE IS NO BROKER, FINDER OR OTHER PARTY THAT IS ENTITLED TO
RECEIVE FROM THE COMPANY ANY BROKERAGE OR FINDER’S FEE OR OTHER FEE OR
COMMISSION AS A RESULT OF ANY TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(JJ)           ANY CERTIFICATE SIGNED BY ANY OFFICER OF THE COMPANY DELIVERED TO
THE MANAGER OR TO COUNSEL FOR THE MANAGER PURSUANT TO OR IN CONNECTION WITH THIS
AGREEMENT SHALL BE DEEMED A REPRESENTATION AND WARRANTY BY THE COMPANY TO THE
MANAGER AS TO THE MATTERS COVERED THEREBY.


 


SECTION 2.  SALE AND DELIVERY OF SECURITIES.


 


(A)           ON THE BASIS OF THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS
HEREIN CONTAINED, BUT SUBJECT TO THE TERMS AND CONDITIONS HEREIN SET FORTH, THE
MANAGER AGREES TO USE ITS REASONABLE EFFORTS TO SELL THE SHARES AS SALES AGENT
FOR THE FORWARD PURCHASER IN THE MANNER CONTEMPLATED BY THE GENERAL DISCLOSURE
PACKAGE AND THE PROSPECTUS AND ON THE FOLLOWING TERMS.


 


(I)            THE SHARES ARE TO BE SOLD ON A DAILY BASIS OR OTHERWISE AS SHALL
BE AGREED TO BY THE COMPANY, THE FORWARD PURCHASER AND THE MANAGER ON ANY DAY
THAT IS A TRADING DAY FOR THE NYSE (OTHER THAN A DAY ON WHICH THE NYSE IS
SCHEDULED TO CLOSE PRIOR TO ITS

 

12

--------------------------------------------------------------------------------


 


REGULAR WEEKDAY CLOSING TIME).  THE COMPANY, IN CONSULTATION WITH THE FORWARD
PURCHASER AND THE MANAGER, WILL DESIGNATE THE MAXIMUM AMOUNT OF SHARES SOUGHT TO
BE SOLD BY THE MANAGER DAILY AS REASONABLY AGREED TO BY THE MANAGER AND IN ANY
EVENT NOT IN EXCESS OF THE AMOUNT THEN AVAILABLE FOR SALE UNDER THE REGISTRATION
STATEMENT.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE MANAGER SHALL USE
ITS REASONABLE EFFORTS TO SELL ON BEHALF OF THE FORWARD PURCHASER ALL OF THE
SHARES SO DESIGNATED BY THE COMPANY.


 


(II)           NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY INSTRUCT THE
MANAGER BY TELEPHONE (CONFIRMED PROMPTLY BY TELECOPY) NOT TO SELL SHARES AT
PRICES BELOW THE PRICE DESIGNATED BY THE COMPANY IN ANY SUCH INSTRUCTION. 
FURTHERMORE, THE COMPANY SHALL NOT AUTHORIZE THE SALE OF, AND THE MANAGER SHALL
NOT BE OBLIGATED TO USE ITS REASONABLE EFFORTS TO SELL, ANY SHARES AT A PRICE
LOWER THAN THE MINIMUM PRICE THEREFOR DESIGNATED BY THE COMPANY FROM TIME TO
TIME AND NOTIFIED TO THE MANAGER IN WRITING.  IN ADDITION, THE COMPANY OR THE
MANAGER MAY, UPON NOTICE TO THE OTHER PARTY HERETO BY TELEPHONE (CONFIRMED
PROMPTLY BY TELECOPY), SUSPEND THE OFFERING OF THE SHARES; PROVIDED, HOWEVER,
THAT SUCH SUSPENSION OR TERMINATION SHALL NOT AFFECT OR IMPAIR THE PARTIES’
RESPECTIVE OBLIGATIONS WITH RESPECT TO THE SHARES SOLD HEREUNDER PRIOR TO THE
GIVING OF SUCH NOTICE.  UNDER NO CIRCUMSTANCES SHALL THE NUMBER OF SHARES SOLD
PURSUANT TO THIS AGREEMENT EXCEED THE NUMBER OF SHARES SET FORTH IN THE
“INTRODUCTORY” PARAGRAPH OF THIS AGREEMENT OR THE NUMBER OF SHARES OF COMMON
STOCK AVAILABLE FOR SALE UNDER THE CURRENTLY EFFECTIVE REGISTRATION STATEMENT. 
NOTWITHSTANDING ANY OF THE PROVISIONS OF THIS AGREEMENT, IN THE EVENT THAT
EITHER (I) THE FORWARD PURCHASER IS UNABLE TO BORROW AND DELIVER ANY SHARES FOR
SALE UNDER THIS AGREEMENT OR (II) IN THE SOLE JUDGMENT OF THE FORWARD PURCHASER,
IT IS EITHER IMPRACTICABLE TO DO SO OR THE FORWARD PURCHASER WOULD INCUR A STOCK
LOAN COST THAT IS EQUAL TO OR GREATER THAN 75 BASIS POINTS PER ANNUM TO DO SO,
THEN THE MANAGER SHALL ONLY BE REQUIRED TO SELL ON BEHALF OF THE FORWARD
PURCHASER THE AGGREGATE NUMBER OF SHARES THAT THE FORWARD PURCHASER IS ABLE TO,
AND THAT IT IS PRACTICABLE TO, SO BORROW BELOW SUCH COST.


 


(III)          IF EITHER PARTY REASONABLY BELIEVES THAT THE EXEMPTIVE PROVISIONS
SET FORTH IN RULE 101(C)(1) OF REGULATION M UNDER THE 1934 ACT ARE NOT SATISFIED
WITH RESPECT TO THE COMPANY OR THE SHARES, IT SHALL PROMPTLY NOTIFY THE OTHER
PARTY AND SALES OF SHARES UNDER THIS AGREEMENT SHALL BE SUSPENDED UNTIL THAT OR
OTHER EXEMPTIVE PROVISIONS HAVE BEEN SATISFIED IN THE JUDGMENT OF EACH PARTY.


 


(IV)          SUBJECT TO THE PROVISIONS OF SECTION 2(B), THE MANAGER HEREBY
COVENANTS AND AGREES NOT TO MAKE ANY SALES OF SHARES ON BEHALF OF THE FORWARD
PURCHASER, PURSUANT TO THIS SECTION 2(A), OTHER THAN BY MEANS OF ORDINARY
BROKERS’ TRANSACTIONS BETWEEN MEMBERS OF THE NYSE IN ACCORDANCE WITH RULE 153 OF
THE 1933 ACT REGULATIONS.


 


(V)           THE GROSS SALES PRICE OF ANY SHARES SOLD UNDER THIS AGREEMENT
SHALL BE THE MARKET OR OTHER PRICE AGREED TO BY THE COMPANY AND THE MANAGER FOR
SHARES SOLD BY THE MANAGER UNDER THIS AGREEMENT AT THE TIME OF SUCH SALE.  THE
COMPENSATION PAYABLE TO THE MANAGER FOR SALES OF SHARES SHALL BE DEEMED TO EQUAL
THE DIFFERENCE BETWEEN SUCH GROSS PROCEEDS AND THE AMOUNT PAYABLE BY THE FORWARD
PURCHASER TO THE COMPANY UNDER THE CONFIRMATION(S), ASSUMING FULL PHYSICAL
SETTLEMENT OF THE CONFIRMATION(S) BASED ON THE INITIAL FORWARD PRICE (AS SUCH
TERM IS DEFINED IN THE CONFIRMATION(S)).  THE NET PROCEEDS

 

13

--------------------------------------------------------------------------------


 


TO THE COMPANY FOR SUCH SHARES (THE “NET PROCEEDS”) SHALL BE DEEMED TO BE THE
AMOUNT PAYABLE BY THE FORWARD PURCHASER TO THE COMPANY UNDER THE
CONFIRMATION(S), ASSUMING FULL PHYSICAL SETTLEMENT OF THE CONFIRMATION(S) BASED
ON THE INITIAL FORWARD PRICE, SUBJECT TO THE PRICE ADJUSTMENT AND OTHER
PROVISIONS OF THE CONFIRMATION(S).


 


(VI)          THE MANAGER SHALL PROVIDE WRITTEN CONFIRMATION TO THE COMPANY
FOLLOWING THE CLOSE OF TRADING ON THE NYSE EACH DAY ON WHICH SHARES ARE SOLD
UNDER THIS AGREEMENT SETTING FORTH THE AMOUNT OF SHARES SOLD ON SUCH DAY AND THE
PRICE OR PRICES AT WHICH SUCH SHARES WERE SOLD ON SUCH DAY.


 


(VII)         SETTLEMENT FOR SALES OF SHARES WILL OCCUR ON THE THIRD BUSINESS
DAY FOLLOWING THE TRADE DATE ON WHICH SUCH SALES ARE MADE, UNLESS ANOTHER DATE
SHALL BE AGREED TO BY THE COMPANY AND THE MANAGER (EACH SUCH DAY, A “SETTLEMENT
DATE”).  ON EACH SETTLEMENT DATE, THE SHARES SOLD THROUGH THE MANAGER FOR
SETTLEMENT ON SUCH DATE SHALL BE DELIVERED BY THE FORWARD PURCHASER TO THE
MANAGER.


 


(VIII)        AT EACH APPLICABLE TIME AND ON EACH SETTLEMENT DATE AND FILING
DATE (AS DEFINED BELOW), THE COMPANY SHALL BE DEEMED TO HAVE AFFIRMED EACH
REPRESENTATION AND WARRANTY AND ITS COMPLIANCE WITH EACH COVENANT AND OTHER
AGREEMENT CONTAINED IN THIS AGREEMENT (UNLESS THE COMPANY SHALL HAVE NOTIFIED
THE MANAGER TO THE CONTRARY IN WRITING).  THE COMPANY SHALL CAUSE A SENIOR
CORPORATE OFFICER OF THE COMPANY FROM TIME TO TIME DESIGNATED BY THE COMPANY
(WHICH SENIOR CORPORATE OFFICER SHALL INITIALLY BE ONE OF THE SENIOR CORPORATE
OFFICERS SPECIFIED IN EXHIBIT C HERETO) TO RESPOND VIA ELECTRONIC MAIL TO A
COMMUNICATION FROM THE MANAGER IN THE FORM SET FORTH IN EXHIBIT C HERETO WHEN,
DURING THE TERM OF THIS AGREEMENT, THE COMPANY SHALL HAVE RECEIVED SUCH A
COMMUNICATION.  THE COMPANY COVENANTS AND AGREES WITH THE MANAGER THAT EACH
FILING MADE ON EACH FILING DATE WILL SET FORTH, WITH REGARD TO THE PERIOD
COVERED BY SUCH FILING, THE NUMBER OF SHARES SOLD THROUGH THE MANAGER AS AGENT
PURSUANT TO THIS SECTION 2(A), THE NET PROCEEDS TO THE COMPANY AND THE
COMPENSATION PAID OR DEEMED PAID BY THE COMPANY TO THE MANAGER WITH RESPECT TO
SUCH SALES.  FOR PURPOSES OF THIS AGREEMENT, “FILING DATE” SHALL MEAN EACH DATE
ON WHICH THE COMPANY FILES A QUARTERLY REPORT ON FORM 10-Q OR AN ANNUAL REPORT
ON FORM 10-K, AS APPLICABLE, UNDER THE 1934 ACT AND THE 1934 ACT REGULATIONS. 
ANY OBLIGATION OF THE MANAGER TO USE ITS REASONABLE EFFORTS TO SELL THE SHARES
ON BEHALF OF THE FORWARD PURCHASER SHALL BE SUBJECT TO THE CONTINUING ACCURACY
OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY (WHICH DETERMINATION SHALL
BE IN THE SOLE DISCRETION OF THE MANAGER), TO THE PERFORMANCE BY THE COMPANY OF
ITS OBLIGATIONS SET FORTH IN THIS AGREEMENT, TO THE CONTINUING SATISFACTION OF
THE ADDITIONAL CONDITIONS SPECIFIED IN SECTIONS 3 AND 4 OF THIS AGREEMENT AND TO
THE PRIOR RECEIPT BY THE MANAGER OF ANY OF THE LETTERS AND OPINIONS SPECIFIED IN
SECTION 4(C) AND (D) OF THIS AGREEMENT REGARDLESS OF WHETHER TWO BUSINESS DAYS
SHALL HAVE ELAPSED FOLLOWING A REQUEST THEREFOR BY THE MANAGER.


 


(B)           IF THE COMPANY WISHES FOR THE SHARES TO BE SOLD OTHER THAN AS SET
FORTH IN SECTION 2(A) (EACH, A “FIXED PRICE OFFERING”), IT WILL NOTIFY THE
MANAGER OF THE PROPOSED TERMS OF SUCH FIXED PRICED OFFERING.  IF THE FORWARD
PURCHASER AND THE MANAGER WISH TO ACCEPT SUCH PROPOSED TERMS (WHICH EITHER MAY
DECLINE TO DO FOR ANY REASON IN ITS SOLE DISCRETION) OR, FOLLOWING DISCUSSIONS
WITH THE COMPANY, WISH TO ACCEPT AMENDED TERMS, THE MANAGER AND THE

 

14

--------------------------------------------------------------------------------


 


COMPANY WILL ENTER INTO A TERMS AGREEMENT SETTING FORTH THE TERMS OF SUCH FIXED
PRICE OFFERING.  THE TERMS SET FORTH IN A TERMS AGREEMENT WILL NOT BE BINDING ON
THE COMPANY OR THE MANAGER UNLESS AND UNTIL THE COMPANY AND THE MANAGER HAVE
EACH EXECUTED AND DELIVERED SUCH TERMS AGREEMENT ACCEPTING ALL OF THE TERMS OF
SUCH TERMS AGREEMENT.  THE COMMITMENT OF THE MANAGER TO PURCHASE SHARES PURSUANT
TO ANY TERMS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE ON THE BASIS OF THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY HEREIN CONTAINED AND SHALL BE
SUBJECT TO THE TERMS AND CONDITIONS HEREIN SET FORTH.  IN THE EVENT OF A
CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND THE TERMS OF A TERMS AGREEMENT,
HOWEVER, THE TERMS OF SUCH TERMS AGREEMENT WILL CONTROL.  A TERMS AGREEMENT MAY
ALSO SPECIFY CERTAIN PROVISIONS RELATING TO THE REOFFERING OF SUCH SHARES BY THE
MANAGER.  EACH TERMS AGREEMENT SHALL SPECIFY THE NUMBER OF SHARES TO BE OFFERED
IN THE FIXED PRICE OFFERING AND THE PRICE AT WHICH SUCH SHARES ARE TO BE
REOFFERED.  SUCH TERMS AGREEMENT SHALL ALSO SPECIFY ANY REQUIREMENTS FOR
OPINIONS OF COUNSEL, ACCOUNTANTS’ LETTERS AND OFFICERS’ CERTIFICATES PURSUANT TO
SECTION 4 OF THIS AGREEMENT AND ANY OTHER INFORMATION OR DOCUMENTS REASONABLY
REQUIRED BY THE MANAGER.


 


SECTION 3.  COVENANTS OF THE COMPANY.  THE COMPANY HEREBY COVENANTS AND AGREES
WITH THE MANAGER THAT:


 


(A)           DURING THE PERIOD BEGINNING ON THE DATE HEREOF AND ENDING ON THE
DATE, AS DETERMINED IN THE SOLE DISCRETION OF THE MANAGER, THAT A PROSPECTUS IS
NO LONGER REQUIRED BY LAW TO BE DELIVERED IN CONNECTION WITH SALES BY THE
MANAGER OR ANY DEALER, INCLUDING IN CIRCUMSTANCES WHERE SUCH REQUIREMENT MAY BE
SATISFIED PURSUANT TO RULE 172 OF THE 1933 ACT REGULATIONS (THE “PROSPECTUS
DELIVERY PERIOD”), THE COMPANY WILL NOTIFY THE MANAGER PROMPTLY IN WRITING OF
THE TIME WHEN ANY SUBSEQUENT AMENDMENT TO THE REGISTRATION STATEMENT HAS BECOME
EFFECTIVE OR ANY AMENDMENT TO THE REGISTRATION STATEMENT OR ANY SUBSEQUENT
SUPPLEMENT TO THE PROSPECTUS HAS BEEN FILED.  THE COMPANY WILL PREPARE AND FILE
WITH THE COMMISSION ANY AMENDMENTS OR SUPPLEMENTS TO THE REGISTRATION STATEMENT
OR THE PROSPECTUS THAT, IN THE REASONABLE OPINION OF THE COMPANY, MAY BE
NECESSARY OR ADVISABLE IN CONNECTION WITH THE OFFERING OF THE SHARES BY THE
MANAGER.  THE COMPANY WILL COMPLY WITH RULE 430B, PROVIDED, HOWEVER, THE COMPANY
WILL NOT FILE ANY AMENDMENT OR SUPPLEMENT TO THE REGISTRATION STATEMENT OR THE
PROSPECTUS, DURING THE PROSPECTUS DELIVERY PERIOD, UNLESS A COPY THEREOF HAS
BEEN SUBMITTED TO THE MANAGER A REASONABLE PERIOD OF TIME BEFORE FILING WITH THE
COMMISSION.  THE COMPANY WILL FILE PROMPTLY ALL REPORTS AND ANY DEFINITIVE PROXY
OR INFORMATION STATEMENTS REQUIRED TO BE FILED BY THE COMPANY WITH THE
COMMISSION PURSUANT TO SECTION 13, 14 OR 15 OF THE 1934 ACT FOR SO LONG AS THE
DELIVERY OF A PROSPECTUS IS REQUIRED IN CONNECTION WITH THE OFFERING OR SALE OF
THE SHARES AND TO ADVISE THE MANAGER OF ANY SUCH FILING.  DURING THE PROSPECTUS
DELIVERY PERIOD, THE COMPANY WILL FURNISH TO THE MANAGER AT THE TIME OF FILING
THEREOF, A COPY OF ANY DOCUMENT THAT UPON FILING IS DEEMED TO BE INCORPORATED BY
REFERENCE IN THE REGISTRATION STATEMENT OR THE PROSPECTUS.  DURING THE
PROSPECTUS DELIVERY PERIOD, THE COMPANY WILL CAUSE EACH AMENDMENT OR SUPPLEMENT
TO THE PROSPECTUS TO BE FILED WITH THE COMMISSION AS REQUIRED PURSUANT TO THE
APPLICABLE PARAGRAPH OF RULE 424(B) OF THE 1933 ACT REGULATIONS OR, IN THE CASE
OF ANY DOCUMENT TO BE INCORPORATED THEREIN BY REFERENCE, TO BE FILED WITH THE
COMMISSION AS REQUIRED PURSUANT TO THE 1934 ACT, WITHIN THE PRESCRIBED TIME
PERIOD.  THE COMPANY SHALL PAY THE REQUIRED COMMISSION FILING FEES RELATING TO
THE SHARES WITHIN THE TIME REQUIRED BY RULE 456(B)(1)(I) OF THE 1933 ACT
REGULATIONS WITHOUT REGARD TO THE PROVISO THEREIN AND OTHERWISE IN ACCORDANCE
WITH RULES 456(B) AND 457(R) OF THE 1933 ACT REGULATIONS (INCLUDING, IF
APPLICABLE, BY UPDATING THE “CALCULATION OF REGISTRATION FEE” TABLE IN
ACCORDANCE WITH

 

15

--------------------------------------------------------------------------------



 


RULE 456(B)(1)(II) EITHER IN A POST-EFFECTIVE AMENDMENT TO THE REGISTRATION
STATEMENT OR ON THE COVER PAGE OF A PROSPECTUS FILED PURSUANT TO RULE 424(B)).


 


(B)           THE COMPANY WILL PROMPTLY ADVISE THE MANAGER OF THE RECEIPT OF ANY
COMMENTS OF, OR REQUEST BY THE COMMISSION FOR ANY AMENDMENT OR SUPPLEMENT TO THE
REGISTRATION STATEMENT OR THE PROSPECTUS OR FOR ADDITIONAL OR SUPPLEMENTAL
INFORMATION WITH RESPECT THERETO OR OF NOTICE OF INSTITUTION OF PROCEEDINGS FOR,
THE ENTRY OF A STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT BY THE COMMISSION OR OF ANY EXAMINATION PURSUANT TO SECTION 8(E) OF
THE 1933 ACT CONCERNING THE REGISTRATION STATEMENT OR OF ANY ORDER OR NOTICE
PREVENTING OR SUSPENDING THE USE OF THE REGISTRATION STATEMENT, ANY PRELIMINARY
PROSPECTUS OR THE PROSPECTUS, OR OF ANY PROCEEDINGS TO REMOVE, SUSPEND OR
TERMINATE FROM LISTING OR QUOTATION THE COMMON STOCK FROM ANY SECURITIES
EXCHANGE UPON WHICH IT IS LISTED FOR TRADING OR INCLUDED OR DESIGNATED FOR
QUOTATION, OR OF THE THREATENING OR INITIATION OF ANY PROCEEDINGS FOR ANY OF
SUCH PURPOSES.  THE COMPANY SHALL USE ITS BEST EFFORTS TO PREVENT THE ISSUANCE
OF ANY SUCH STOP ORDER OR NOTICE OF PREVENTION OR SUSPENSION OF SUCH USE.  IF
THE COMMISSION SHALL ENTER ANY SUCH STOP ORDER OR ISSUE ANY SUCH NOTICE AT ANY
TIME, THE COMPANY WILL USE ITS BEST EFFORTS TO OBTAIN THE LIFTING OR REVERSAL OF
SUCH ORDER OR NOTICE AT THE EARLIEST POSSIBLE MOMENT, OR WILL FILE AN AMENDMENT
TO THE REGISTRATION STATEMENT OR A NEW REGISTRATION STATEMENT IN A FORM
SATISFACTORY TO THE MANAGER AND USE ITS BEST EFFORTS TO HAVE SUCH AMENDMENT OR
NEW REGISTRATION STATEMENT BECOME EFFECTIVE AS SOON AS PRACTICABLE.  THE COMPANY
WILL PROMPTLY ADVISE THE MANAGER OF ANY PROPOSAL TO AMEND OR SUPPLEMENT THE
REGISTRATION STATEMENT OR PROSPECTUS, INCLUDING BY FILING ANY DOCUMENTS THAT
WOULD BE INCORPORATED THEREIN BY REFERENCE, AND TO FILE NO SUCH AMENDMENT OR
SUPPLEMENT TO WHICH THE MANAGER SHALL OBJECT IN WRITING, AND WILL FURNISH THE
MANAGER WITH COPIES OF ANY SUCH DOCUMENTS A REASONABLE AMOUNT OF TIME PRIOR TO
SUCH PROPOSED FILING OR USE, AS THE CASE MAY BE.


 


(C)           THE COMPANY WILL MAKE AVAILABLE TO THE MANAGER AND FROM TIME TO
TIME FURNISH TO THE MANAGER COPIES OF THE PROSPECTUS (OR THE PROSPECTUS AS
AMENDED OR SUPPLEMENTED IF THE COMPANY SHALL HAVE MADE ANY AMENDMENTS OR
SUPPLEMENTS THERETO AFTER THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT) IN
SUCH QUANTITIES AND AT SUCH LOCATIONS AS THE MANAGER MAY REASONABLY REQUEST FOR
THE PURPOSES CONTEMPLATED BY THE 1933 ACT, WHICH PROSPECTUS AND ANY AMENDMENTS
OR SUPPLEMENTS THERETO FURNISHED TO THE MANAGER WILL BE MATERIALLY IDENTICAL TO
THE VERSION CREATED TO BE TRANSMITTED TO THE COMMISSION FOR FILING VIA EDGAR,
EXCEPT TO THE EXTENT PERMITTED BY REGULATION S-T.  FOR SO LONG AS THIS AGREEMENT
IS IN EFFECT, THE COMPANY WILL PREPARE AND FILE PROMPTLY SUCH AMENDMENTS OR
SUPPLEMENTS TO THE REGISTRATION STATEMENT AND THE PROSPECTUS AS MAY BE NECESSARY
TO COMPLY WITH THE REQUIREMENTS OF SECTION 10(A)(3) OF THE 1933 ACT.


 


(D)           THE COMPANY WILL PROMPTLY NOTIFY THE MANAGER TO SUSPEND THE
OFFERING OF SHARES UPON THE HAPPENING OF ANY EVENT KNOWN TO THE COMPANY WITHIN
THE TIME DURING WHICH A PROSPECTUS RELATING TO THE SHARES IS REQUIRED TO BE
DELIVERED UNDER THE 1933 ACT AND THE 1933 ACT REGULATIONS OR OTHERWISE PRIOR TO
THE FINAL SETTLEMENT DATE WHICH, IN THE REASONABLE JUDGMENT OF THE COMPANY,
WOULD REQUIRE THE MAKING OF ANY CHANGE IN THE REGISTRATION STATEMENT OR IN THE
PROSPECTUS THEN BEING USED, OR IN THE INFORMATION INCORPORATED BY REFERENCE
THEREIN, SO THAT THE REGISTRATION STATEMENT AND THE PROSPECTUS WOULD NOT INCLUDE
AN UNTRUE STATEMENT OF MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, AND, DURING
SUCH TIME PERIOD, TO PREPARE AND FURNISH, AT THE COMPANY’S EXPENSE, TO THE
MANAGER

 

16

--------------------------------------------------------------------------------


 


PROMPTLY SUCH AMENDMENTS OR SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND
PROSPECTUS AS MAY BE NECESSARY TO REFLECT ANY SUCH CHANGE AND TO FURNISH THE
MANAGER WITH A COPY OF SUCH PROPOSED AMENDMENT OR SUPPLEMENT BEFORE FILING ANY
SUCH AMENDMENT OR SUPPLEMENT WITH THE COMMISSION AND THEREAFTER PROMPTLY TO
FURNISH, AT THE COMPANY’S EXPENSE, TO THE MANAGER, COPIES IN SUCH QUANTITIES AND
AT SUCH LOCATIONS AS THE MANAGER MAY FROM TIME TO TIME REASONABLY REQUEST OF AN
APPROPRIATE AMENDMENT TO THE REGISTRATION STATEMENT OR SUPPLEMENT TO THE
PROSPECTUS SO THAT THE REGISTRATION STATEMENT AND PROSPECTUS AS SO AMENDED OR
SUPPLEMENTED (I) WILL REFLECT SUCH CHANGE, (II) WILL NOT, IN THE LIGHT OF THE
CIRCUMSTANCES WHEN IT IS SO DELIVERED, BE MISLEADING AND (III) WILL COMPLY WITH
APPLICABLE SECURITIES LAWS.  IF AT ANY TIME FOLLOWING ISSUANCE OF AN ISSUER FREE
WRITING PROSPECTUS THERE OCCURRED OR OCCURS AN EVENT OR DEVELOPMENT AS A RESULT
OF WHICH SUCH ISSUER FREE WRITING PROSPECTUS CONFLICTED OR WOULD CONFLICT WITH
THE INFORMATION CONTAINED IN THE REGISTRATION STATEMENT (OR ANY OTHER
REGISTRATION STATEMENT RELATING TO THE SHARES) OR THE PROSPECTUS OR ANY
PRELIMINARY PROSPECTUS OR INCLUDED OR WOULD INCLUDE AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITTED OR WOULD OMIT TO STATE A MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
PREVAILING AT THAT SUBSEQUENT TIME, NOT MISLEADING, THE COMPANY WILL PROMPTLY
NOTIFY THE MANAGER AND WILL PROMPTLY AMEND OR SUPPLEMENT, AT ITS OWN EXPENSE,
SUCH ISSUER FREE WRITING PROSPECTUS TO ELIMINATE OR CORRECT SUCH CONFLICT,
UNTRUE STATEMENT OR OMISSION.


 


(E)           THE COMPANY WILL FURNISH SUCH INFORMATION AS MAY BE REQUIRED AND
OTHERWISE WILL COOPERATE IN QUALIFYING THE SHARES FOR OFFERING AND SALE UNDER
THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS THE MANAGER MAY
DESIGNATE AND TO MAINTAIN SUCH QUALIFICATIONS IN EFFECT SO LONG AS REQUIRED FOR
THE DISTRIBUTION OF THE SHARES; PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED
TO QUALIFY AS A FOREIGN CORPORATION OR TO CONSENT TO THE SERVICE OF PROCESS
UNDER THE LAWS OF ANY SUCH JURISDICTION (EXCEPT SERVICE OF PROCESS WITH RESPECT
TO THE OFFERING AND SALE OF THE SHARES).  THE COMPANY WILL PROMPTLY ADVISE THE
MANAGER OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE
SUSPENSION OF THE QUALIFICATION OF THE SHARES FOR SALE IN ANY JURISDICTION OR
THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE.


 


(F)            PRIOR TO THE FINAL SETTLEMENT DATE, THE COMPANY WILL FURNISH TO
THE MANAGER (I) COPIES OF ANY REPORTS OR OTHER COMMUNICATIONS WHICH THE COMPANY
SHALL SEND DIRECTLY TO ITS STOCKHOLDERS OR SHALL FROM TIME TO TIME PUBLISH OR
PUBLICLY DISSEMINATE, (II) COPIES OF ALL ANNUAL, QUARTERLY AND CURRENT REPORTS
FILED WITH THE COMMISSION ON FORMS 10-K, 10-Q AND 8-K, OR SUCH OTHER SIMILAR
FORM AS MAY BE DESIGNATED BY THE COMMISSION, (III) COPIES OF ANY FINANCIAL
STATEMENTS OR REPORTS FILED WITH ANY NATIONAL SECURITIES EXCHANGE ON WHICH ANY
CLASS OF SECURITIES OF THE COMPANY IS LISTED, AND (IV) SUCH OTHER INFORMATION AS
THE MANAGER MAY REASONABLY REQUEST REGARDING THE COMPANY, IN EACH CASE AS SOON
AS SUCH REPORTS, COMMUNICATIONS, DOCUMENTS OR INFORMATION BECOMES AVAILABLE. 
WHERE IN ANY PART OF THIS DOCUMENT THERE IS AN OBLIGATION ON THE PART OF THE
COMPANY TO DELIVER A DOCUMENT TO THE MANAGER, SUCH OBLIGATION SHALL BE DEEMED
SATISFIED IF SUCH DOCUMENT SHALL HAVE BEEN FILED ON THE COMMISSION’S EDGAR
SYSTEM.


 


(G)           THE COMPANY WILL MAKE GENERALLY AVAILABLE TO ITS STOCKHOLDERS AS
SOON AS PRACTICABLE, AND IN THE MANNER CONTEMPLATED BY RULE 158 OF THE 1933 ACT
REGULATIONS BUT IN ANY EVENT NOT LATER THAN 15 MONTHS AFTER THE END OF THE
COMPANY’S CURRENT FISCAL QUARTER, AN EARNINGS STATEMENT (WHICH NEED NOT BE
AUDITED) COVERING A 12-MONTH PERIOD BEGINNING AFTER THE DATE UPON WHICH A
PROSPECTUS SUPPLEMENT IS FILED PURSUANT TO RULE 424(B) OF THE 1933 ACT
REGULATIONS THAT SHALL SATISFY THE PROVISIONS OF SECTION 11(A) OF THE 1933 ACT
AND RULE 158 THEREUNDER.

 

17

--------------------------------------------------------------------------------


 


(H)           WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREUNDER ARE
CONSUMMATED OR THIS AGREEMENT IS TERMINATED, THE COMPANY WILL PAY ALL OF ITS
COSTS, EXPENSES, FEES AND TAXES INCIDENT TO THE PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER, INCLUDING, BUT NOT LIMITED TO, SUCH COSTS, EXPENSES, FEES AND TAXES
IN CONNECTION WITH (I) THE PREPARATION AND FILING OF THE REGISTRATION STATEMENT,
THE PROSPECTUS, EACH PROSPECTUS SUPPLEMENT FILED BY THE COMPANY IN CONNECTION
WITH THE OFFERING AND SALE OF SHARES BY THE MANAGER UNDER THIS AGREEMENT AND ANY
AMENDMENTS OR SUPPLEMENTS THERETO AND THE PRINTING AND FURNISHING OF COPIES OF
EACH THEREOF TO THE MANAGER (INCLUDING COSTS OF MAILING AND SHIPMENT), (II)  THE
PRODUCING, WORD PROCESSING AND/OR PRINTING OF THIS AGREEMENT, THE
CONFIRMATION(S), ANY POWER OF ATTORNEY AND ANY CLOSING DOCUMENTS (INCLUDING
COMPILATIONS THEREOF) AND THE REPRODUCTION AND/OR PRINTING AND FURNISHING OF
COPIES OF EACH THEREOF TO THE MANAGER (INCLUDING COSTS OF MAILING AND SHIPMENT),
(III) THE QUALIFICATION OF THE SHARES FOR OFFERING AND SALE UNDER STATE LAWS AND
THE DETERMINATION OF THEIR ELIGIBILITY FOR INVESTMENT UNDER STATE LAW AS
AFORESAID (INCLUDING THE REASONABLE LEGAL FEES AND FILING FEES AND OTHER
DISBURSEMENTS OF COUNSEL FOR THE MANAGER) AND THE PREPARATION, PRINTING AND
FURNISHING OF COPIES OF ANY BLUE SKY SURVEYS TO THE MANAGER, (IV) THE LISTING OF
THE SETTLEMENT SHARES ON THE NYSE, (V) ANY FILING FOR REVIEW OF THE PUBLIC
OFFERING OF THE SHARES BY FINRA, (VI) THE FEES AND DISBURSEMENTS OF THE
COMPANY’S COUNSEL AND ACCOUNTANTS, (VII) THE PERFORMANCE OF THE COMPANY’S OTHER
OBLIGATIONS HEREUNDER, (VIII) THE COSTS AND EXPENSES (INCLUDING WITHOUT
LIMITATION ANY DAMAGES OR OTHER AMOUNTS PAYABLE IN CONNECTION WITH LEGAL OR
CONTRACTUAL LIABILITY) ASSOCIATED WITH THE REFORMING OF ANY CONTRACTS FOR SALE
OF THE SHARES MADE BY THE MANAGER CAUSED BY A BREACH OF THE REPRESENTATION
CONTAINED IN THE FIRST PARAGRAPH OF SECTION 1(E), AND (IX) THE REGISTRATION,
ISSUE, SALE AND DELIVERY OF THE SETTLEMENT SHARES.  THE MANAGER WILL PAY ITS OWN
OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN CONNECTION WITH ENTERING INTO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, TRAVEL, REPRODUCTION, PRINTING AND SIMILAR EXPENSES AS WELL
AS THE FEES AND DISBURSEMENTS OF ITS LEGAL COUNSEL.  IN ADDITION, THE MANAGER
WILL REIMBURSE THE COMPANY IN AN AMOUNT EQUAL TO 50% OF THE COST TO THE COMPANY
OF FURNISHING THE LETTERS AND OPINIONS PROVIDED TO THE MANAGER PURSUANT TO
SECTION 4(C) AND 4(D), OTHER THAN WITH RESPECT TO ANY SUCH LETTER OR OPINION
PROVIDED UPON COMMENCEMENT OF THE OFFERING OF THE SHARES OR PURSUANT TO
SECTION 3(M) OR 3(N).


 


(I)            THE COMPANY WILL APPLY THE NET PROCEEDS FROM THE SALE OF THE
SHARES IN THE MANNER SET FORTH IN THE PROSPECTUS.


 


(J)            THE COMPANY WILL NOT SELL, OFFER OR AGREE TO SELL, CONTRACT TO
SELL, PLEDGE, REGISTER, GRANT ANY OPTION TO PURCHASE OR OTHERWISE DISPOSE OF,
DIRECTLY OR INDIRECTLY, ANY SHARES OF CAPITAL STOCK OR SECURITIES CONVERTIBLE
INTO OR EXCHANGEABLE, EXERCISABLE OR REDEEMABLE FOR CAPITAL STOCK OR WARRANTS OR
OTHER RIGHTS TO PURCHASE CAPITAL STOCK, EXCEPT (I) FOR THE REGISTRATION OF THE
SHARES AND THE SALES OF SHARES THROUGH THE MANAGER PURSUANT TO THIS AGREEMENT,
(II) FOR SHARES OF COMMON STOCK ISSUED PURSUANT TO EXISTING OPTIONS, EMPLOYEE
BENEFIT AGREEMENTS OR INCENTIVE STOCK OR DIRECTOR STOCK UNIT PLANS, (III) ANY
SHARES OF COMMON STOCK OR OTHER SECURITIES ISSUED AS CONSIDERATION FOR
INVESTMENTS IN OR ACQUISITIONS OF ENTITIES INVOLVED IN INVESTMENT ADVISORY OR
INVESTMENT MANAGEMENT ACTIVITIES OR OTHER FINANCIAL SERVICES RELATED BUSINESS,
OR (IV) ANY FILING UNDER THE 1933 ACT RELATING TO ANY SHARES OF COMMON STOCK ON
FORM S-8 OR ANY ISSUANCES OF COMMON STOCK THEREUNDER, WITHOUT (A) GIVING THE
MANAGER AT LEAST THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE SPECIFYING THE NATURE
OF THE PROPOSED SALE AND THE DATE OF SUCH PROPOSED SALE AND

 

18

--------------------------------------------------------------------------------


 


(B) THE MANAGER SUSPENDING ACTIVITY UNDER THIS PROGRAM FOR SUCH PERIOD OF TIME
AS REQUESTED BY THE COMPANY OR AS DEEMED APPROPRIATE BY THE MANAGER IN LIGHT OF
THE PROPOSED SALE.


 


(K)           AT ANY TIME DURING THE TERM OF THIS AGREEMENT, AS SUPPLEMENTED
FROM TIME TO TIME, THE COMPANY WILL ADVISE THE MANAGER IMMEDIATELY AFTER IT
SHALL HAVE RECEIVED NOTICE OR OBTAIN KNOWLEDGE THEREOF, OF (X) ANY INFORMATION
OR FACT THAT, IN THE OPINION OF COUNSEL TO THE COMPANY, WOULD ALTER OR AFFECT,
IN ANY MATERIAL RESPECT, ANY OPINION, CERTIFICATE, LETTER OR OTHER DOCUMENT
PROVIDED TO THE MANAGER PURSUANT TO SECTION 4 OF THIS AGREEMENT OR ANY OF THE
REPRESENTATIONS OR WARRANTIES MADE PURSUANT TO SECTION 1 OF THIS AGREEMENT OR
(Y) ANY NON-COMPLIANCE OR IMMINENT NON-COMPLIANCE BY THE COMPANY WITH ANY OF ITS
COVENANTS OR OBLIGATIONS HEREUNDER IN ANY MATERIAL RESPECT.


 


(L)            EACH TIME THAT (I) THE REGISTRATION STATEMENT OR THE PROSPECTUS
SHALL BE AMENDED OR SUPPLEMENTED (OTHER THAN A PROSPECTUS SUPPLEMENT TO THE
PROSPECTUS INCLUDED AS PART OF THE REGISTRATION STATEMENT FILED PURSUANT TO
RULE 424(B) OF THE 1933 ACT REGULATIONS RELATING SOLELY TO THE OFFERING OF
SECURITIES OTHER THAN THE SHARES), OR (II) THERE IS FILED WITH THE COMMISSION
ANY DOCUMENT INCORPORATED BY REFERENCE INTO THE PROSPECTUS (OTHER THAN A CURRENT
REPORT ON FORM 8-K, UNLESS THE MANAGER SHALL OTHERWISE REASONABLY REQUEST), THE
COMPANY WILL FURNISH OR CAUSE TO BE FURNISHED FORTHWITH, WITHIN THE EARLIER OF
(X) 4 BUSINESS DAYS OR (Y) TO THE EXTENT THERE SHALL BE AN APPLICABLE TIME ON OR
FOLLOWING SUCH AMENDMENT, SUPPLEMENT OR FILING REFERRED TO IN CLAUSE (I) OR
(II), SUCH APPLICABLE TIME, TO THE MANAGER A CERTIFICATE DATED THE DATE OF
EFFECTIVENESS OF SUCH AMENDMENT OR THE DATE OF FILING WITH THE COMMISSION OF
SUCH SUPPLEMENT OR OTHER DOCUMENT, AS THE CASE MAY BE, IN A FORM SATISFACTORY TO
THE MANAGER TO THE EFFECT THAT THE STATEMENTS CONTAINED IN THE CERTIFICATE
REFERRED TO IN SECTION 4(E) OF THIS AGREEMENT WHICH WERE LAST FURNISHED TO THE
MANAGER ARE TRUE AND CORRECT AT THE TIME OF SUCH AMENDMENT, SUPPLEMENT OR
FILING, AS THE CASE MAY BE, AS THOUGH MADE AT AND AS OF SUCH TIME (EXCEPT THAT
SUCH STATEMENTS SHALL BE DEEMED TO RELATE TO THE REGISTRATION STATEMENT AND THE
PROSPECTUS AS AMENDED AND SUPPLEMENTED TO SUCH TIME) OR, IN LIEU OF SUCH
CERTIFICATE, A CERTIFICATE OF THE SAME TENOR AS THE CERTIFICATE REFERRED TO IN
SAID SECTION 4(E), BUT MODIFIED AS NECESSARY TO RELATE TO THE REGISTRATION
STATEMENT AND THE PROSPECTUS AS AMENDED AND SUPPLEMENTED, OR TO THE DOCUMENT
INCORPORATED BY REFERENCE INTO THE PROSPECTUS, TO THE TIME OF DELIVERY OF SUCH
CERTIFICATE.


 

(m)          Each time that (i) the Registration Statement or the Prospectus
shall be amended or supplemented (other than a prospectus supplement relating
solely to the offering of securities other than the Shares) or (ii) there is
filed with the Commission any document incorporated by reference into the
Prospectus (other than a current report on Form 8-K, unless the Manager shall
otherwise reasonably request), the Company will furnish or cause to be furnished
forthwith within the earlier of (x) 4 business days or (y) to the extent there
shall be an Applicable Time on or following such amendment, supplement or filing
referred to in clause (i) or (ii), such Applicable Time, to the Manager and to
counsel to the Manager written opinions and negative assurance letters of
Ropes & Gray LLP, dated the date of effectiveness of such amendment or the date
of filing with the Commission of such supplement or other document, as the case
may be, in a form and substance satisfactory to the Manager and its counsel, of
the same tenor as the opinions and negative assurance letters referred to in
Section 4(c) of this Agreement, but modified as necessary to relate to the
Registration Statement and the Prospectus as amended and supplemented, or to the
document incorporated by reference into the Prospectus, to the time of delivery
of such opinion.

 

19

--------------------------------------------------------------------------------

 


(N)           EACH TIME THAT (I) THE REGISTRATION STATEMENT OR THE PROSPECTUS
SHALL BE AMENDED OR SUPPLEMENTED TO INCLUDE ADDITIONAL AMENDED FINANCIAL
INFORMATION OR (II) THERE IS FILED WITH THE COMMISSION ANY DOCUMENT INCORPORATED
BY REFERENCE INTO THE PROSPECTUS WHICH CONTAINS ADDITIONAL AMENDED FINANCIAL
INFORMATION (OTHER THAN A CURRENT REPORT ON FORM 8-K, UNLESS THE MANAGER SHALL
OTHERWISE REASONABLY REQUEST), THE COMPANY WILL CAUSE PRICEWATERHOUSECOOPERS LLP
TO FURNISH ON OR PRIOR TO THE EARLIER OF (X) EIGHT BUSINESS DAYS THEREAFTER OR
(Y) TO THE EXTENT THERE SHALL BE AN APPLICABLE TIME ON OR FOLLOWING SUCH
AMENDMENT, SUPPLEMENT OR FILING REFERRED TO IN CLAUSE (I) OR (II), SUCH
APPLICABLE TIME, TO THE MANAGER A LETTER, DATED THE DATE OF EFFECTIVENESS OF
SUCH AMENDMENT OR THE DATE OF FILING OF SUCH SUPPLEMENT OR OTHER DOCUMENT WITH
THE COMMISSION, AS THE CASE MAY BE, IN FORM SATISFACTORY TO THE MANAGER AND ITS
COUNSEL, OF THE SAME TENOR AS THE LETTER REFERRED TO IN SECTION 4(D) HEREOF, BUT
MODIFIED AS NECESSARY TO RELATE TO THE REGISTRATION STATEMENT AND THE
PROSPECTUS, AS AMENDED AND SUPPLEMENTED, OR TO THE DOCUMENT INCORPORATED BY
REFERENCE INTO THE PROSPECTUS, TO THE DATE OF SUCH LETTER.


 


(O)           THE COMPANY ACKNOWLEDGES THAT THE MANAGER WILL BE TRADING THE
COMPANY’S COMMON STOCK FOR THE MANAGER’S OWN ACCOUNT AND FOR THE ACCOUNT OF ITS
CLIENTS AT THE SAME TIME AS SALES OF SHARES OCCUR PURSUANT TO THIS AGREEMENT.


 


(P)           IF ANY CONDITION SET FORTH IN SECTION 4(A) OR 4(G) HEREOF SHALL
NOT HAVE BEEN SATISFIED ON THE APPLICABLE SETTLEMENT DATE, THE MANAGER, AT THE
DIRECTION OF THE COMPANY, WILL OFFER TO ANY PERSON WHO HAS AGREED TO PURCHASE
SHARES PURSUANT TO THE OFFERING CONTEMPLATED BY THIS AGREEMENT AS THE RESULT OF
AN OFFER TO PURCHASE SOLICITED BY THE MANAGER THE RIGHT TO REFUSE TO PURCHASE
AND PAY FOR SUCH SHARES.


 


(Q)           THE COMPANY WILL DISCLOSE IN ITS ANNUAL REPORTS ON FORM 10-K AND
QUARTERLY REPORTS ON FORM 10-Q, AS APPLICABLE, THE NUMBER OF SHARES SOLD THROUGH
THE MANAGER UNDER THIS AGREEMENT, THE NET PROCEEDS FROM SUCH SALES AND THE
COMPENSATION DEEMED PAID BY THE COMPANY WITH RESPECT TO SALES OF SHARES PURSUANT
TO THIS AGREEMENT DURING THE RELEVANT QUARTER.


 


(R)            THE COMPANY WILL USE ITS BEST EFFORTS TO CAUSE THE SETTLEMENT
SHARES TO BE LISTED ON THE NYSE AND TO MAINTAIN SUCH LISTING AND TO FILE WITH
THE NYSE ALL DOCUMENTS AND NOTICES REQUIRED BY THE NYSE OF COMPANIES THAT HAVE
SECURITIES THAT ARE LISTED ON THE NYSE.


 


(S)           THE COMPANY WILL NOT (I) TAKE, DIRECTLY OR INDIRECTLY, ANY ACTION
DESIGNED TO STABILIZE OR MANIPULATE THE PRICE OF ANY SECURITY OF THE COMPANY, OR
WHICH MAY CAUSE OR RESULT IN, OR WHICH MIGHT IN THE FUTURE REASONABLY BE
EXPECTED TO CAUSE OR RESULT IN, THE STABILIZATION OR MANIPULATION OF THE PRICE
OF ANY SECURITY OF THE COMPANY, TO FACILITATE THE SALE OR RESALE OF ANY OF THE
SHARES, (II) BID FOR OR PURCHASE, OR PAY ANY PERSON (OTHER THAN AS CONTEMPLATED
BY THE PROVISIONS OF THIS AGREEMENT) ANY COMPENSATION FOR, SOLICITING PURCHASES
OF THE SHARES, OR (III) PAY OR AGREE TO PAY TO ANY PERSON ANY COMPENSATION FOR
SOLICITING ANY ORDER TO PURCHASE ANY SECURITY THAT IS A “REFERENCE SECURITY”
WITH RESPECT TO THE COMMON STOCK OF THE COMPANY (WITHIN THE MEANING OF
REGULATION M UNDER THE 1934 ACT) OTHER THAN AS CONTEMPLATED BY THE PROVISIONS OF
THIS AGREEMENT, IN EACH CASE, DURING ANY “RESTRICTED PERIOD” WITHIN THE MEANING
OF REGULATION M UNDER THE 1934 ACT.


 


(T)            THE COMPANY WILL COMPLY WITH ALL OF THE PROVISIONS OF ANY
UNDERTAKINGS IN THE REGISTRATION STATEMENT.

 

20

--------------------------------------------------------------------------------


 


(U)           THE COMPANY WILL COOPERATE TIMELY WITH ANY REASONABLE DUE
DILIGENCE REVIEW CONDUCTED BY THE MANAGER OR ITS COUNSEL FROM TIME TO TIME IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, WITHOUT
LIMITATION, PROVIDING INFORMATION AND MAKING AVAILABLE DOCUMENTS AND SENIOR
CORPORATE OFFICERS, DURING REGULAR BUSINESS HOURS AND AT THE COMPANY’S PRINCIPAL
OFFICES, AT SUCH TIMES AS THE MANAGER MAY REASONABLY REQUEST.  IF THE MANAGER
SHALL SO REQUEST OF ONE OF THE SENIOR CORPORATE OFFICERS OF THE COMPANY
SPECIFIED IN EXHIBIT C BY 3:00 P.M. EASTERN TIME ON ANY BUSINESS DAY, THE
COMPANY SHALL EITHER (I) MAKE AVAILABLE ONE OR MORE SENIOR CORPORATE OFFICERS OF
THE COMPANY FOR INTERVIEW DUE DILIGENCE AT 9:00 A.M. EASTERN TIME ON THE NEXT
FOLLOWING BUSINESS DAY OR (II) DIRECT THE MANAGER TO CEASE OFFERS AND SALES OF
THE SHARES UNTIL SUCH TIME AS SUCH SENIOR CORPORATE OFFICER OR OFFICERS OF THE
COMPANY SHALL BE MADE AVAILABLE FOR SUCH PURPOSES.


 


(V)           THE COMPANY REPRESENTS AND AGREES THAT, UNLESS IT OBTAINS THE
PRIOR CONSENT OF THE MANAGER, IT HAS NOT MADE AND WILL NOT MAKE ANY OFFER
RELATING TO THE SHARES THAT WOULD CONSTITUTE AN “ISSUER FREE WRITING
PROSPECTUS,” AS DEFINED IN RULE 433, OR THAT WOULD OTHERWISE CONSTITUTE A “FREE
WRITING PROSPECTUS,” AS DEFINED IN RULE 405, WHETHER OR NOT REQUIRED TO BE FILED
WITH THE COMMISSION.  ANY SUCH FREE WRITING PROSPECTUS CONSENTED TO BY THE
COMPANY AND THE MANAGER IS HEREINAFTER REFERRED TO AS A “PERMITTED FREE WRITING
PROSPECTUS.”  THE COMPANY REPRESENTS THAT IT HAS TREATED OR AGREES THAT IT WILL
TREAT EACH PERMITTED FREE WRITING PROSPECTUS AS AN “ISSUER FREE WRITING
PROSPECTUS,” AS DEFINED IN RULE 433, AND HAS COMPLIED AND WILL COMPLY WITH THE
REQUIREMENTS OF RULE 433 APPLICABLE TO ANY PERMITTED FREE WRITING PROSPECTUS,
INCLUDING TIMELY FILING WITH THE COMMISSION WHERE REQUIRED, LEGENDING AND RECORD
KEEPING.


 


SECTION 4.  CONDITIONS OF MANAGER’S OBLIGATIONS.  THE OBLIGATIONS OF THE MANAGER
HEREUNDER ARE SUBJECT TO (I) THE ACCURACY OF THE REPRESENTATIONS AND WARRANTIES
ON THE PART OF THE COMPANY ON THE DATE HEREOF, ANY APPLICABLE DATE REFERRED TO
IN SECTION 3(L), EACH FILING DATE, EACH APPLICABLE TIME AND EACH SETTLEMENT
DATE, (II) THE PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS HEREUNDER AND
(III) THE FOLLOWING ADDITIONAL CONDITIONS PRECEDENT:


 


(A)           (I) NO STOP ORDER WITH RESPECT TO THE EFFECTIVENESS OF ANY ONE OF
THE REGISTRATION STATEMENT SHALL HAVE BEEN ISSUED UNDER THE 1933 ACT OR THE 1933
ACT REGULATIONS OR PROCEEDINGS INITIATED UNDER SECTION 8(D) OR 8(E) OF THE 1933
ACT AND NO ORDER DIRECTED AT ANY DOCUMENT INCORPORATED BY REFERENCE THEREIN AND
NO ORDER PREVENTING OR SUSPENDING THE USE OF THE PROSPECTUS HAS BEEN ISSUED BY
THE COMMISSION, AND NO SUSPENSION OF THE QUALIFICATION OF THE SHARES FOR
OFFERING OR SALE IN ANY JURISDICTION, OR TO THE KNOWLEDGE OF THE COMPANY OR THE
MANAGER OF THE INITIATION OR THREATENING OF ANY PROCEEDINGS FOR ANY OF SUCH
PURPOSES, HAS OCCURRED; (II) THE REGISTRATION STATEMENT AND ALL AMENDMENTS
THERETO, OR MODIFICATIONS THEREOF, IF ANY, SHALL NOT CONTAIN AN UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING; (III) THE
PROSPECTUS AND ALL AMENDMENTS OR SUPPLEMENTS THERETO, OR MODIFICATIONS THEREOF,
IF ANY, AND THE GENERAL DISCLOSURE PACKAGE SHALL NOT CONTAIN AN UNTRUE STATEMENT
OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT MISLEADING, (IV) THE COMPANY SHALL
HAVE FILED THE PROSPECTUS, AND ANY AMENDMENTS AND SUPPLEMENTS THERETO, WITH THE
COMMISSION (INCLUDING THE INFORMATION REQUIRED BY RULE 430B) IN THE MANNER AND
WITHIN THE TIME PERIOD REQUIRED BY THE 1933 ACT AND THE 1933 ACT REGULATIONS,
AND ANY POST-EFFECTIVE AMENDMENT THERETO CONTAINING THE INFORMATION REQUIRED BY
RULE 430B SHALL HAVE BECOME EFFECTIVE, AND (V)

 

21

--------------------------------------------------------------------------------


 


ALL MATERIAL REQUIRED TO BE FILED BY THE COMPANY PURSUANT TO RULE 433(D) SHALL
HAVE BEEN FILED WITH THE COMMISSION WITHIN THE APPLICABLE TIME PERIODS
PRESCRIBED FOR SUCH FILINGS UNDER RULE 433.


 


(B)           IN THE JUDGMENT OF THE MANAGER, THERE SHALL NOT HAVE OCCURRED ANY
MATERIAL ADVERSE EFFECT.


 


(C)           THE COMPANY SHALL FURNISH OR CAUSE TO BE FURNISHED TO THE MANAGER,
(I) UPON COMMENCEMENT OF THE OFFERING OF SHARES UNDER THIS AGREEMENT, (II) ON
EVERY DATE SPECIFIED IN SECTION 3(M) HEREOF AND (III) TO THE EXTENT REQUESTED BY
THE MANAGER IN CONNECTION WITH ANY OFFERING OF THE SHARES, ON EACH MONDAY DURING
THE TERM OF THIS AGREEMENT THAT IS THE SECOND MONDAY FALLING AFTER THE DATE THAT
THE OPINION AND NEGATIVE ASSURANCE LETTER REQUIRED BY THIS PARAGRAPH SHALL LAST
HAVE BEEN PROVIDED, THE OPINION AND NEGATIVE ASSURANCE LETTER OF ROPES & GRAY
LLP ADDRESSED TO THE MANAGER, DATED AS OF SUCH DATE, IN FORM SATISFACTORY TO THE
MANAGER AND ITS COUNSEL, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-1 AND
EXHIBIT B-2 ATTACHED HERETO; PROVIDED THAT IF SINCE THE DATE OF THE LAST OPINION
AND NEGATIVE ASSURANCE LETTER SO FURNISHED SHARES IN AN AMOUNT EQUAL TO OR IN
EXCESS OF ONE PERCENT OF THE COMPANY’S OUTSTANDING SHARES OF COMMON STOCK AS
SHOWN IN THE COMPANY’S MOST RECENT AUDITED OR INTERIM FINANCIAL STATEMENT (THE
“SUBSEQUENT DELIVERY THRESHOLD”) SHALL HAVE BEEN SOLD THROUGH THE MANAGER, THE
COMPANY SHALL, UPON THE REQUEST OF THE MANAGER IN CONNECTION WITH ANY OFFERING
OF THE SHARES, FORTHWITH (AND, IN ANY EVENT, WITHIN 2 BUSINESS DAYS AFTER THE
MANAGER SHALL HAVE SO REQUESTED) FURNISH OR CAUSE TO BE FURNISHED TO THE MANAGER
THE OPINION AND NEGATIVE ASSURANCE LETTER REQUIRED BY THIS SECTION 4(C);
PROVIDED FURTHER THAT THE COMPANY SHALL NOT BE REQUIRED TO FURNISH OR CAUSE TO
BE FURNISHED THE OPINION IN THE FORM OF EXHIBIT B-1 HERETO OTHER THAN ON THE
COMMENCEMENT OF THE OFFERING AND OTHER THAN ON THE DATES SPECIFIED IN
SECTION 3(M).


 


(D)           UPON (I) COMMENCEMENT OF THE OFFERING OF SHARES UNDER THIS
AGREEMENT, (II) EACH OF THE DATES SPECIFIED IN SECTION 3(N) HEREOF, AND (III) TO
THE EXTENT REQUESTED BY THE MANAGER IN CONNECTION WITH ANY OFFERING OF THE
SHARES, EACH MONDAY DURING THE TERM OF THIS AGREEMENT THAT IS THE FOURTH MONDAY
FALLING AFTER THE DATE THAT THE LETTER REQUIRED BY THIS PARAGRAPH SHALL LAST
HAVE BEEN PROVIDED, THE MANAGER SHALL HAVE RECEIVED FROM PRICEWATERHOUSECOOPERS
LLP LETTERS DATED THE DATE OF DELIVERY THEREOF AND ADDRESSED TO THE MANAGER IN
FORM AND SUBSTANCE SATISFACTORY TO THE MANAGER AND ITS COUNSEL; PROVIDED THAT IF
SINCE THE DATE OF THE LAST OPINION SO FURNISHED SHARES IN AN AMOUNT EQUAL TO OR
IN EXCESS OF THE SUBSEQUENT DELIVERY THRESHOLD SHALL HAVE BEEN SOLD THROUGH THE
MANAGER, THE COMPANY SHALL, UPON THE REQUEST OF THE MANAGER IN CONNECTION WITH
ANY OFFERING OF THE SHARES, FORTHWITH (AND, IN ANY EVENT, WITHIN 2 BUSINESS DAYS
AFTER THE MANAGER SHALL HAVE SO REQUESTED) FURNISH OR CAUSE TO BE FURNISHED TO
THE MANAGER THE LETTER REQUIRED BY THIS SECTION 4(D).


 


(E)           UPON COMMENCEMENT OF THE OFFERING OF SHARES UNDER THIS AGREEMENT,
ON EACH MONDAY DURING THE TERM OF THIS AGREEMENT AND AT THE DATES SPECIFIED IN
SECTION 3(L) HEREOF, THE COMPANY WILL DELIVER TO THE MANAGER A CERTIFICATE OF
TWO OF ITS EXECUTIVE OFFICERS TO THE EFFECT THAT (I) THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY AS SET FORTH IN THIS AGREEMENT ARE TRUE AND CORRECT AS
OF THE DATE OF SUCH CERTIFICATE (THE “CERTIFICATE DATE”), (II) THE COMPANY HAS
PERFORMED OR SHALL PERFORM SUCH OF ITS OBLIGATIONS UNDER THIS AGREEMENT AS ARE
TO BE PERFORMED AT OR BEFORE EACH SUCH CERTIFICATE DATE, AND (III) THE
CONDITIONS SET FORTH IN PARAGRAPHS (A) AND (B) OF THIS SECTION 4 HAVE BEEN MET;
PROVIDED THAT IF SINCE THE DATE OF THE LAST CERTIFICATE SO FURNISHED

 

22

--------------------------------------------------------------------------------


 


SHARES HAVING AN AGGREGATE OFFERING PRICE EQUAL TO OR IN EXCESS OF THE
SUBSEQUENT DELIVERY THRESHOLD SHALL HAVE BEEN SOLD THROUGH THE MANAGER, THE
COMPANY SHALL FORTHWITH FURNISH OR CAUSE TO BE FURNISHED TO THE MANAGER THE
CERTIFICATE REQUIRED BY THIS SECTION 4(E) DATED THE FIRST DATE AS OF WHICH
SHARES SHALL HAVE BEEN SOLD IN AN AMOUNT EQUAL TO OR IN EXCESS OF THE SUBSEQUENT
DELIVERY THRESHOLD.

 


(F)            ON THE DATE HEREOF, THE MANAGER SHALL HAVE RECEIVED THE OPINION
OF SIDLEY AUSTIN LLP DATED THE DATE HEREOF AND ADDRESSED TO THE MANAGER IN FORM
AND SUBSTANCE SATISFACTORY TO THE MANAGER.


 


(G)           ALL FILINGS WITH THE COMMISSION REQUIRED BY RULE 424 OF THE 1933
ACT REGULATIONS TO HAVE BEEN FILED BY EACH APPLICABLE TIME OR RELATED SETTLEMENT
DATE, AS THE CASE MAY BE, SHALL HAVE BEEN MADE WITHIN THE APPLICABLE TIME PERIOD
PRESCRIBED FOR SUCH FILING BY RULE 424 (WITHOUT RELIANCE ON RULE 424(B)(8)).


 


(H)           THE SETTLEMENT SHARES SHALL HAVE BEEN APPROVED FOR LISTING ON THE
NYSE, SUBJECT TO OFFICIAL NOTICE OF ISSUANCE.


 


(I)            THE COMPANY SHALL HAVE FURNISHED TO THE MANAGER SUCH OTHER
DOCUMENTS AND CERTIFICATES AS TO THE ACCURACY AND COMPLETENESS OF ANY STATEMENT
IN THE REGISTRATION STATEMENT, THE PROSPECTUS AND THE GENERAL DISCLOSURE PACKAGE
AS OF EACH SETTLEMENT DATE AS THE MANAGER MAY REASONABLY REQUEST.


 


(J)            THE COMPANY SHALL HAVE PAID THE REQUIRED COMMISSION FILING FEES
RELATING TO THE SHARES WITHIN THE TIME PERIOD REQUIRED BY RULE 456(B)(1)(I) OF
THE 1933 ACT REGULATIONS WITHOUT REGARD TO THE PROVISO THEREIN AND OTHERWISE IN
ACCORDANCE WITH RULES 456(B) AND 457(R) OF THE 1933 ACT REGULATIONS AND, IF
APPLICABLE, SHALL HAVE UPDATED THE “CALCULATION OF REGISTRATION FEE” TABLE IN
ACCORDANCE WITH RULE 456(B)(1)(II) EITHER IN A POST-EFFECTIVE AMENDMENT TO THE
REGISTRATION STATEMENT OR ON THE COVER PAGE OF A PROSPECTUS FILED PURSUANT TO
RULE 424(B).


 


(K)           FINRA SHALL NOT HAVE RAISED ANY OBJECTION WITH RESPECT TO THE
FAIRNESS AND REASONABLENESS OF THE TERMS AND ARRANGEMENTS UNDER THIS AGREEMENT.


 


(L)            NO AMENDMENT OR SUPPLEMENT TO THE REGISTRATION STATEMENT OR
PROSPECTUS, INCLUDING DOCUMENTS DEEMED TO BE INCORPORATED BY REFERENCE THEREIN,
SHALL BE FILED TO WHICH THE MANAGER OBJECTS IN WRITING.


 


(M)          BETWEEN THE TIME OF EXECUTION OF THIS AGREEMENT AND THE TIME OF
SALE OF SHARES THROUGH THE MANAGER, AS THE CASE MAY BE, THERE SHALL NOT HAVE
OCCURRED ANY DOWNGRADING, NOR SHALL ANY NOTICE OR ANNOUNCEMENT HAVE BEEN GIVEN
OR MADE OF (I) ANY INTENDED OR POTENTIAL DOWNGRADING OR (II) ANY REVIEW OR
POSSIBLE CHANGE THAT DOES NOT INDICATE AN IMPROVEMENT, IN THE RATING ACCORDED
ANY SECURITIES OF OR GUARANTEED BY THE COMPANY BY ANY “NATIONALLY RECOGNIZED
STATISTICAL RATING ORGANIZATION,” AS THAT TERM IS DEFINED IN RULE 436(G)(2) OF
THE 1933 ACT REGULATIONS.

 

23

--------------------------------------------------------------------------------


 


SECTION 5.  INDEMNIFICATION.


 


(A)           INDEMNIFICATION OF MANAGER.  THE COMPANY AGREES TO INDEMNIFY AND
HOLD HARMLESS THE MANAGER AND THE FORWARD PURCHASER, EACH OF THEIR DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS, AND EACH PERSON, IF ANY, WHO CONTROLS THE
MANAGER OR THE FORWARD PURCHASER WITHIN THE MEANING OF SECTION 15 OF THE 1933
ACT OR SECTION 20 OF THE 1934 ACT:


 


(I)            AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE
WHATSOEVER, AS INCURRED, ARISING OUT OF ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT (OR ANY
AMENDMENT THERETO) OR THE OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING OR ARISING OUT OF ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT CONTAINED IN ANY ISSUER FREE WRITING PROSPECTUS,
THE GENERAL DISCLOSURE PACKAGE OR THE PROSPECTUS (OR ANY AMENDMENT OR SUPPLEMENT
THERETO), OR THE OMISSION OR ALLEGED OMISSION THEREFROM OF A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;


 


(II)           AGAINST ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE
WHATSOEVER, AS INCURRED, TO THE EXTENT OF THE AGGREGATE AMOUNT PAID IN
SETTLEMENT OF ANY LITIGATION, OR ANY INVESTIGATION OR PROCEEDING BY ANY
GOVERNMENTAL AGENCY OR BODY, COMMENCED OR THREATENED, OR OF ANY CLAIM WHATSOEVER
BASED UPON ANY SUCH UNTRUE STATEMENT OR OMISSION, OR ANY SUCH ALLEGED UNTRUE
STATEMENT OR OMISSION; PROVIDED THAT (SUBJECT TO SECTION 5(D) BELOW) ANY SUCH
SETTLEMENT IS EFFECTED WITH THE WRITTEN CONSENT OF THE COMPANY; AND


 


(III)          AGAINST ANY AND ALL EXPENSE WHATSOEVER, AS INCURRED (INCLUDING
THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL CHOSEN BY THE MANAGER),
REASONABLY INCURRED IN INVESTIGATING, PREPARING OR DEFENDING AGAINST ANY
LITIGATION, OR ANY INVESTIGATION OR PROCEEDING BY ANY GOVERNMENTAL AGENCY OR
BODY, COMMENCED OR THREATENED, OR ANY CLAIM WHATSOEVER BASED UPON ANY SUCH
UNTRUE STATEMENT OR OMISSION, OR ANY SUCH ALLEGED UNTRUE STATEMENT OR OMISSION,
TO THE EXTENT THAT ANY SUCH EXPENSE IS NOT PAID UNDER (I) OR (II) ABOVE;


 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by the
Manager expressly for use in the Registration Statement (or any amendment
thereto) or any Issuer Free Writing Prospectus, the General Disclosure Package
or the Prospectus (or any amendment or supplement thereto).

 


(B)           INDEMNIFICATION OF COMPANY, DIRECTORS AND OFFICERS.  THE MANAGER
AND THE FORWARD PURCHASER SEVERALLY AND NOT JOINTLY AGREE TO INDEMNIFY AND HOLD
HARMLESS THE COMPANY, ITS DIRECTORS, EACH OF ITS OFFICERS WHO SIGNED THE
REGISTRATION STATEMENT, AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN
THE MEANING OF SECTION 15 OF THE 1933 ACT OR SECTION 20 OF THE 1934 ACT AGAINST
ANY AND ALL LOSS, LIABILITY, CLAIM, DAMAGE AND EXPENSE DESCRIBED IN THE
INDEMNITY CONTAINED IN SUBSECTION (A) OF THIS SECTION, AS INCURRED, BUT ONLY
WITH RESPECT TO UNTRUE

 

24

--------------------------------------------------------------------------------


 


STATEMENTS OR OMISSIONS, OR ALLEGED UNTRUE STATEMENTS OR OMISSIONS, MADE IN THE
REGISTRATION STATEMENT (OR ANY AMENDMENT THERETO) OR ANY ISSUER FREE WRITING
PROSPECTUS, THE GENERAL DISCLOSURE PACKAGE OR THE PROSPECTUS (OR ANY AMENDMENT
OR SUPPLEMENT THERETO) IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY THE MANAGER EXPRESSLY FOR USE THEREIN.


 


(C)           ACTIONS AGAINST PARTIES; NOTIFICATION.  EACH INDEMNIFIED PARTY
SHALL GIVE NOTICE AS PROMPTLY AS REASONABLY PRACTICABLE TO EACH INDEMNIFYING
PARTY OF ANY ACTION COMMENCED AGAINST IT IN RESPECT OF WHICH INDEMNITY MAY BE
SOUGHT HEREUNDER, BUT FAILURE TO SO NOTIFY AN INDEMNIFYING PARTY SHALL NOT
RELIEVE SUCH INDEMNIFYING PARTY FROM ANY LIABILITY HEREUNDER TO THE EXTENT IT IS
NOT MATERIALLY PREJUDICED AS A RESULT THEREOF AND IN ANY EVENT SHALL NOT RELIEVE
IT FROM ANY LIABILITY WHICH IT MAY HAVE OTHERWISE THAN ON ACCOUNT OF THIS
INDEMNITY AGREEMENT.  IN THE CASE OF PARTIES INDEMNIFIED PURSUANT TO
SECTION 5(A) ABOVE, COUNSEL TO THE INDEMNIFIED PARTIES SHALL BE SELECTED BY THE
MANAGER, AND, IN THE CASE OF PARTIES INDEMNIFIED PURSUANT TO SECTION 5(B) ABOVE,
COUNSEL TO THE INDEMNIFIED PARTIES SHALL BE SELECTED BY THE COMPANY.  AN
INDEMNIFYING PARTY MAY PARTICIPATE AT ITS OWN EXPENSE IN THE DEFENSE OF ANY SUCH
ACTION; PROVIDED, HOWEVER, THAT COUNSEL TO THE INDEMNIFYING PARTY SHALL NOT
(EXCEPT WITH THE CONSENT OF THE INDEMNIFIED PARTY) ALSO BE COUNSEL TO THE
INDEMNIFIED PARTY.  IN NO EVENT SHALL THE INDEMNIFYING PARTIES BE LIABLE FOR
FEES AND EXPENSES OF MORE THAN ONE COUNSEL (IN ADDITION TO ANY LOCAL COUNSEL)
SEPARATE FROM THEIR OWN COUNSEL FOR ALL INDEMNIFIED PARTIES IN CONNECTION WITH
ANY ONE ACTION OR SEPARATE BUT SIMILAR OR RELATED ACTIONS IN THE SAME
JURISDICTION ARISING OUT OF THE SAME GENERAL ALLEGATIONS OR CIRCUMSTANCES.  NO
INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED
PARTIES, SETTLE OR COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH
RESPECT TO ANY LITIGATION, OR ANY INVESTIGATION OR PROCEEDING BY ANY
GOVERNMENTAL AGENCY OR BODY, COMMENCED OR THREATENED, OR ANY CLAIM WHATSOEVER IN
RESPECT OF WHICH INDEMNIFICATION OR CONTRIBUTION COULD BE SOUGHT UNDER THIS
SECTION 5 OR SECTION 6 HEREOF (WHETHER OR NOT THE INDEMNIFIED PARTIES ARE ACTUAL
OR POTENTIAL PARTIES THERETO), UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT
(I) INCLUDES AN UNCONDITIONAL RELEASE OF EACH INDEMNIFIED PARTY FROM ALL
LIABILITY ARISING OUT OF SUCH LITIGATION, INVESTIGATION, PROCEEDING OR CLAIM AND
(II) DOES NOT INCLUDE A STATEMENT AS TO OR AN ADMISSION OF FAULT, CULPABILITY OR
A FAILURE TO ACT BY OR ON BEHALF OF ANY INDEMNIFIED PARTY.


 


(D)           SETTLEMENT WITHOUT CONSENT IF FAILURE TO REIMBURSE.  IF AT ANY
TIME AN INDEMNIFIED PARTY SHALL HAVE REQUESTED AN INDEMNIFYING PARTY TO
REIMBURSE THE INDEMNIFIED PARTY FOR FEES AND EXPENSES OF COUNSEL, SUCH
INDEMNIFYING PARTY AGREES THAT IT SHALL BE LIABLE FOR ANY SETTLEMENT OF THE
NATURE CONTEMPLATED BY SECTION 5(A)(II) EFFECTED WITHOUT ITS WRITTEN CONSENT IF
(I) SUCH SETTLEMENT IS ENTERED INTO MORE THAN 45 DAYS AFTER RECEIPT BY SUCH
INDEMNIFYING PARTY OF THE AFORESAID REQUEST, (II) SUCH INDEMNIFYING PARTY SHALL
HAVE RECEIVED NOTICE OF THE TERMS OF SUCH SETTLEMENT AT LEAST 30 DAYS PRIOR TO
SUCH SETTLEMENT BEING ENTERED INTO AND (III) SUCH INDEMNIFYING PARTY SHALL NOT
HAVE REIMBURSED SUCH INDEMNIFIED PARTY IN ACCORDANCE WITH SUCH REQUEST PRIOR TO
THE DATE OF SUCH SETTLEMENT.  NOTWITHSTANDING THE IMMEDIATELY PRECEDING
SENTENCE, IF AT ANY TIME AN INDEMNIFIED PARTY SHALL HAVE REQUESTED AN
INDEMNIFYING PARTY TO REIMBURSE THE INDEMNIFIED PARTY FOR FEES AND EXPENSES OF
COUNSEL, AN INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR ANY SETTLEMENT OF THE
NATURE CONTEMPLATED BY SECTION 5(A)(II) EFFECTED WITHOUT ITS CONSENT IF SUCH
INDEMNIFYING PARTY (I) REIMBURSES SUCH INDEMNIFIED PARTY IN ACCORDANCE WITH SUCH
REQUEST TO THE EXTENT IT CONSIDERS SUCH REQUEST TO BE REASONABLE AND
(II) PROVIDES WRITTEN NOTICE TO THE

 

25

--------------------------------------------------------------------------------


 


INDEMNIFIED PARTY SUBSTANTIATING THE UNPAID BALANCE AS UNREASONABLE, IN EACH
CASE PRIOR TO THE DATE OF SUCH SETTLEMENT.


 


SECTION 6.  CONTRIBUTION.  IF THE INDEMNIFICATION PROVIDED FOR IN SECTION 5
HEREOF IS FOR ANY REASON UNAVAILABLE TO OR INSUFFICIENT TO HOLD HARMLESS AN
INDEMNIFIED PARTY IN RESPECT OF ANY LOSSES, LIABILITIES, CLAIMS, DAMAGES OR
EXPENSES REFERRED TO THEREIN, THEN EACH INDEMNIFYING PARTY SHALL CONTRIBUTE TO
THE AGGREGATE AMOUNT OF SUCH LOSSES, LIABILITIES, CLAIMS, DAMAGES AND EXPENSES
INCURRED BY SUCH INDEMNIFIED PARTY, AS INCURRED, (I) IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY THE COMPANY ON THE ONE
HAND AND THE MANAGER AND THE FORWARD PURCHASER ON THE OTHER HAND FROM THE
OFFERING OF THE SHARES PURSUANT TO THIS AGREEMENT OR (II) IF THE ALLOCATION
PROVIDED BY CLAUSE (I) IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS
IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED TO IN
CLAUSE (I) ABOVE BUT ALSO THE RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND
OF THE MANAGER AND THE FORWARD PURCHASER ON THE OTHER HAND IN CONNECTION WITH
THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LOSSES, LIABILITIES, CLAIMS,
DAMAGES OR EXPENSES, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.


 

The relative benefits received by the Company on the one hand and the Forward
Purchaser and the Manager on the other hand in connection with the offering of
the Shares pursuant to this Agreement shall be deemed to be in the same
respective proportions as (i) the Net Proceeds from the offering of the Shares
pursuant to this Agreement (before deducting expenses) received by the Company
(which shall be deemed to include the proceeds that would be received by the
Company upon physical settlement of the Confirmation(s) assuming that the
aggregate amount payable by the Forward Purchaser under the Confirmation(s) is
equal to the aggregate amount of the Net Proceeds realized upon the sale of the
Shares) and (ii) the aggregate proceeds received by the Forward Purchaser and
the Manager from the sale of the Shares less the aggregate Net Proceeds.

 

The relative fault of the Company on the one hand and the Forward Purchaser and
the Manager on the other hand shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Forward Purchaser and the Manager and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

The Company and the Manager agree that it would not be just and equitable if
contribution pursuant to this Section 6 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 6.  The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 6 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 6, the Manager shall not be
required to contribute any amount in excess of the total compensation received
by the Manager in connection with the sale of Shares on behalf of the Company.

 

26

--------------------------------------------------------------------------------


 

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 6, the person, if any, who controls the Manager
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
and the Manager’s Affiliates shall have the same rights to contribution as such
Manager, and each director of the Company, each officer of the Company who
signed the Registration Statement, and each person, if any, who controls the
Company within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act shall have the same rights to contribution as the Company.

 


SECTION 7.  TERMINATION.


 


(A)           THE COMPANY SHALL HAVE THE RIGHT, BY GIVING WRITTEN NOTICE AS
HEREINAFTER SPECIFIED, TO TERMINATE THIS AGREEMENT IN ITS SOLE DISCRETION AT ANY
TIME.  ANY SUCH TERMINATION SHALL BE WITHOUT LIABILITY OF ANY PARTY TO ANY OTHER
PARTY EXCEPT THAT (I) IF SHARES HAVE BEEN SOLD THROUGH THE MANAGER FOR THE
COMPANY, THEN SECTION 3(P) SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING
SUCH TERMINATION, (II) WITH RESPECT TO ANY PENDING SALE THROUGH THE MANAGER, THE
OBLIGATIONS OF THE COMPANY, INCLUDING IN RESPECT OF COMPENSATION OF THE MANAGER,
SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING SUCH TERMINATION AND
(III) THE PROVISIONS OF SECTION 1, SECTION 3(H), SECTION 5 AND SECTION 6 OF THIS
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING SUCH
TERMINATION.


 


(B)           THE MANAGER SHALL HAVE THE RIGHT, BY GIVING WRITTEN NOTICE AS
HEREINAFTER SPECIFIED, TO TERMINATE THIS AGREEMENT IN ITS SOLE DISCRETION AT ANY
TIME.  ANY SUCH TERMINATION SHALL BE WITHOUT LIABILITY OF ANY PARTY TO ANY OTHER
PARTY EXCEPT THAT THE PROVISIONS OF SECTION 1, 3(H), SECTION 5 AND SECTION 6 OF
THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT NOTWITHSTANDING SUCH
TERMINATION.


 


(C)           THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT UNLESS
TERMINATED PURSUANT TO SECTION 7(A) OR (B) ABOVE OR OTHERWISE BY MUTUAL
AGREEMENT OF THE PARTIES OR UPON SETTLEMENT OF THE SALE OF ALL THE SHARES IN THE
AGGREGATE IN ONE OR MORE OFFERINGS; PROVIDED THAT ANY SUCH TERMINATION BY MUTUAL
AGREEMENT OR PURSUANT TO THIS CLAUSE (C) SHALL IN ALL CASES BE DEEMED TO PROVIDE
THAT SECTION 1, SECTION 3(H), SECTION 5 AND SECTION 6 OF THIS AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


(D)           ANY TERMINATION OF THIS AGREEMENT SHALL BE EFFECTIVE ON THE DATE
SPECIFIED IN SUCH NOTICE OF TERMINATION; PROVIDED THAT SUCH TERMINATION SHALL
NOT BE EFFECTIVE UNTIL THE CLOSE OF BUSINESS ON THE DATE OF RECEIPT OF SUCH
NOTICE BY THE MANAGER OR THE COMPANY, AS THE CASE MAY BE.  IF SUCH TERMINATION
SHALL OCCUR PRIOR TO THE SETTLEMENT DATE FOR ANY SALE OF SHARES, SUCH SALE SHALL
SETTLE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 2(A)(VII) HEREOF.


 


(E)           IN THE CASE OF ANY PURCHASE BY THE MANAGER PURSUANT TO A TERMS
AGREEMENT, UNLESS OTHERWISE SPECIFIED IN SUCH TERMS AGREEMENT, THE OBLIGATIONS
OF THE MANAGER PURSUANT TO SUCH TERMS AGREEMENT SHALL BE SUBJECT TO TERMINATION
IN THE ABSOLUTE DISCRETION OF THE MANAGER, IF, SINCE THE TIME OF EXECUTION OF
THE TERMS AGREEMENT OR THE RESPECTIVE DATES AS OF WHICH INFORMATION IS GIVEN IN
THE REGISTRATION STATEMENT, THE GENERAL DISCLOSURE PACKAGE OR THE

 

27

--------------------------------------------------------------------------------


 


PROSPECTUS, EACH AS AMENDED OR SUPPLEMENTED, THERE SHALL HAVE OCCURRED ANY
ACTUAL DOWNGRADING IN THE RATING ACCORDED ANY SECURITIES OF OR GUARANTEED BY THE
COMPANY OR ANY SUBSIDIARY BY ANY “NATIONALLY RECOGNIZED STATISTICAL RATING
ORGANIZATION”, AS THAT TERM IS DEFINED IN RULE 436(G)(2) OF THE 1933 ACT
REGULATIONS OR, IF, AT ANY TIME PRIOR TO THE RELATED SETTLEMENT DATE, TRADING IN
SECURITIES ON THE NEW YORK STOCK EXCHANGE, THE AMERICAN STOCK EXCHANGE OR THE
NASDAQ GLOBAL MARKET SHALL HAVE BEEN SUSPENDED OR LIMITATIONS OR MINIMUM PRICES
SHALL HAVE BEEN ESTABLISHED, TRADING IN THE SECURITIES OF THE COMPANY ON THE NEW
YORK STOCK EXCHANGE, THE AMERICAN STOCK EXCHANGE OR THE NASDAQ GLOBAL MARKET
SHALL HAVE BEEN SUSPENDED, OR IF A BANKING MORATORIUM SHALL HAVE BEEN DECLARED
EITHER BY THE UNITED STATES OR NEW YORK STATE AUTHORITIES, OR IF THE UNITED
STATES SHALL HAVE DECLARED WAR IN ACCORDANCE WITH ITS CONSTITUTIONAL PROCESSES
OR THERE SHALL HAVE OCCURRED ANY MATERIAL OUTBREAK OR ESCALATION OF HOSTILITIES
OR OTHER NATIONAL OR INTERNATIONAL CALAMITY OR CRISIS OF SUCH MAGNITUDE IN ITS
EFFECT ON THE FINANCIAL MARKETS OF THE UNITED STATES AS, IN THE MANAGER’S
JUDGMENT, TO MAKE IT IMPRACTICABLE TO MARKET THE SHARES.  IF THE MANAGER ELECTS
TO TERMINATE ITS OBLIGATIONS PURSUANT TO THIS SECTION 7(E), THE COMPANY SHALL BE
NOTIFIED PROMPTLY IN WRITING.

 


SECTION 8.  NOTICES.  EXCEPT AS OTHERWISE HEREIN PROVIDED, ALL STATEMENTS,
REQUESTS, NOTICES AND AGREEMENTS SHALL BE IN WRITING AND DELIVERED BY HAND,
OVERNIGHT COURIER, MAIL OR FACSIMILE AND, IF TO THE MANAGER, SHALL BE SUFFICIENT
IN ALL RESPECTS IF DELIVERED OR SENT TO BANC OF AMERICA SECURITIES LLC, 9 WEST
57TH STREET, NEW YORK, NY 10019, ATTENTION:  ECM LEGAL; IF TO THE COMPANY, IT
SHALL BE SUFFICIENT IN ALL RESPECTS IF DELIVERED OR SENT TO THE COMPANY AT THE
OFFICES OF THE COMPANY AT 600 HALE STREET, PRIDES CROSSING, MA 01965,
ATTENTION:  CHIEF FINANCIAL OFFICER.  EACH PARTY TO THIS AGREEMENT MAY CHANGE
SUCH ADDRESS FOR NOTICES BY SENDING TO THE PARTIES TO THIS AGREEMENT WRITTEN
NOTICE OF A NEW ADDRESS FOR SUCH PURPOSE.


 


SECTION 9.  PARTIES.  THE AGREEMENT HEREIN SET FORTH HAS BEEN AND IS MADE SOLELY
FOR THE BENEFIT OF THE MANAGER, THE FORWARD PURCHASER AND THE COMPANY AND TO THE
EXTENT PROVIDED IN SECTION 5 HEREOF THE CONTROLLING PERSONS, DIRECTORS AND
OFFICERS REFERRED TO IN SUCH SECTION, AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS,
HEIRS, PERSONAL REPRESENTATIVES AND EXECUTORS AND ADMINISTRATORS.  NO OTHER
PERSON, PARTNERSHIP, ASSOCIATION OR CORPORATION (INCLUDING A PURCHASER, AS SUCH
PURCHASER, FROM ANY OF THE MANAGER) SHALL ACQUIRE OR HAVE ANY RIGHT UNDER OR BY
VIRTUE OF THIS AGREEMENT.


 


SECTION 10.  ADJUSTMENTS FOR STOCK SPLITS.  THE PARTIES ACKNOWLEDGE AND AGREE
THAT ALL SHARE RELATED NUMBERS CONTAINED IN THIS AGREEMENT SHALL BE ADJUSTED TO
TAKE INTO ACCOUNT ANY STOCK SPLIT EFFECTED WITH RESPECT TO THE SHARES.


 


SECTION 11.  ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
AND SUPERSEDES ALL OTHER PRIOR AND CONTEMPORANEOUS AGREEMENTS AND UNDERTAKINGS,
BOTH WRITTEN AND ORAL, AMONG THE PARTIES HERETO WITH REGARD TO THE SUBJECT
MATTER HEREOF.


 


SECTION 12.  COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED BY THE PARTIES IN ONE
OR MORE COUNTERPARTS WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT
AMONG THE PARTIES.


 


SECTION 13.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

28

--------------------------------------------------------------------------------


 


ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (“RELATED PROCEEDINGS”) MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN THE
CITY AND COUNTY OF NEW YORK, BOROUGH OF MANHATTAN, OR THE COURTS OF THE STATE OF
NEW YORK IN EACH CASE LOCATED IN THE CITY AND COUNTY OF NEW YORK, BOROUGH OF
MANHATTAN  (COLLECTIVELY, THE “SPECIFIED COURTS”), AND EACH PARTY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION (EXCEPT FOR PROCEEDINGS INSTITUTED IN
REGARD TO THE ENFORCEMENT OF A JUDGMENT OF ANY SUCH COURT (A “RELATED
JUDGMENT”), AS TO WHICH SUCH JURISDICTION IS NON-EXCLUSIVE) OF SUCH COURTS IN
ANY SUCH SUIT, ACTION OR PROCEEDING.  SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT.  THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR OTHER PROCEEDING IN THE SPECIFIED COURTS
AND IRREVOCABLY AND UNCONDITIONALLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


 


SECTION 14.  HEADINGS.  THE SECTION HEADINGS IN THIS AGREEMENT HAVE BEEN
INSERTED AS A MATTER OF CONVENIENCE OF REFERENCE AND ARE NOT A PART OF THIS
AGREEMENT.


 


SECTION 15.  SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON THE
MANAGER AND THE COMPANY AND THEIR SUCCESSORS AND ASSIGNS AND ANY SUCCESSOR OR
ASSIGN OF ANY SUBSTANTIAL PORTION OF THE COMPANY’S AND ANY OF THE MANAGER’S
RESPECTIVE BUSINESSES AND/OR ASSETS.


 


SECTION 16.  NO ADVISORY OR FIDUCIARY RELATIONSHIP.  THE COMPANY ACKNOWLEDGES
AND AGREES THAT (A) THE PURCHASE AND SALE OF THE SHARES PURSUANT TO THIS
AGREEMENT, INCLUDING THE DETERMINATION OF THE PUBLIC OFFERING PRICE OF THE
SHARES AND ANY RELATED DISCOUNTS AND COMMISSIONS, IS AN ARM’S-LENGTH COMMERCIAL
TRANSACTION BETWEEN THE COMPANY, ON THE ONE HAND, AND THE MANAGER, ON THE OTHER
HAND, (B) IN CONNECTION WITH THE OFFERING CONTEMPLATED HEREBY AND THE PROCESS
LEADING TO SUCH TRANSACTION THE MANAGER IS AND HAS BEEN ACTING SOLELY AS A
PRINCIPAL AND IS NOT THE AGENT OR FIDUCIARY OF THE COMPANY, OR ITS RESPECTIVE
STOCKHOLDERS, CREDITORS, EMPLOYEES OR ANY OTHER PARTY, (C) THE MANAGER HAS NOT
ASSUMED OR WILL NOT ASSUME AN ADVISORY OR FIDUCIARY RESPONSIBILITY IN FAVOR OF
THE COMPANY WITH RESPECT TO THE OFFERING CONTEMPLATED HEREBY OR THE PROCESS
LEADING THERETO (IRRESPECTIVE OF WHETHER THE MANAGER HAS ADVISED OR IS CURRENTLY
ADVISING THE COMPANY ON OTHER MATTERS) AND THE MANAGER HAS NO ANY OBLIGATION TO
THE COMPANY WITH RESPECT TO THE OFFERING CONTEMPLATED HEREBY EXCEPT THE
OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT, (D) THE MANAGER AND ITS
RESPECTIVE AFFILIATES MAY BE ENGAGED IN A BROAD RANGE OF TRANSACTIONS THAT
INVOLVE INTERESTS THAT DIFFER FROM THOSE OF EACH OF THE COMPANY, AND (E) THE
MANAGER HAS NOT PROVIDED ANY LEGAL, ACCOUNTING, REGULATORY OR TAX ADVICE WITH
RESPECT TO THE OFFERING CONTEMPLATED HEREBY AND THE COMPANY HAS CONSULTED ITS
OWN RESPECTIVE LEGAL, ACCOUNTING, REGULATORY AND TAX ADVISORS TO THE EXTENT IT
DEEMED APPROPRIATE.


 


SECTION 17.  REPRESENTATIONS, WARRANTIES AND AGREEMENTS TO SURVIVE.  ALL
REPRESENTATIONS, WARRANTIES AND AGREEMENTS CONTAINED IN THIS AGREEMENT OR IN
CERTIFICATES OF OFFICERS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES SUBMITTED
PURSUANT HERETO, SHALL REMAIN OPERATIVE AND IN FULL FORCE AND EFFECT REGARDLESS
OF (I) ANY INVESTIGATION MADE BY OR ON BEHALF OF THE MANAGER OR ITS AFFILIATES
OR SELLING AGENTS, ANY PERSON CONTROLLING THE MANAGER, ITS OFFICERS OR DIRECTORS
OR ANY PERSON CONTROLLING THE COMPANY, AND (II) DELIVERY OF AND PAYMENT FOR THE
SHARES.

 

29

--------------------------------------------------------------------------------


 


SECTION 18.  INTEGRATION.  THIS AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS (WHETHER WRITTEN OR ORAL) BETWEEN THE COMPANY AND THE MANAGER,
WITH RESPECT TO THE SUBJECT MATTER HEREOF.

 

30

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

 

 

Very truly yours,

 

 

 

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

/s/ John Kingston, III

 

 

Name: John Kingston, III

 

 

Title: Executive Vice President, General

 

 

Counsel and Secretary

 

The foregoing Distribution Agency Agreement is hereby confirmed and accepted by
the Manager as of the date first above written.

 

 

BANC OF AMERICA SECURITIES LLC

 

 

 

 

 

By:

/s/ Henry H. Erbe III

 

 

Name: Henry H. Erbe III

 

 

Title: Managing Director, Equity Capital Markets

 

 

Distribution Agency Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

CONFIRMATION

 

A-1

--------------------------------------------------------------------------------


 

Exhibit B-1

 

FORM OF OPINION OF
ROPES & GRAY LLP

 

l.                                         The Company is validly existing as a
corporation in good standing under the laws of the State of Delaware.

 

2.                                      The Company has corporate power to own,
lease and operate its properties and to conduct its business as described in the
Prospectus and to enter into the Company Agreements.

 

3.                                      The Company has been duly qualified as a
foreign corporation to do business and is in good standing in Massachusetts.

 

4.                                      The Company has authorized common stock
as set forth in the Registration Statement.

 

5.                                      Each domestic (U.S.) subsidiary that the
Company has informed us is a “significant subsidiary” as defined in
Rule 1-02(w) of Regulation S-X promulgated by the Commission is an existing
corporation, limited liability company, limited partnership, general partnership
or association with transferable shares (commonly known as a “Massachusetts
business trust”), as the case may be; and each such subsidiary which is a
corporation, limited liability company, limited partnership or Massachusetts
business trust is in good standing under the laws of its jurisdiction of
organization.

 

6.                                      Each of the Company Agreements has been
duly authorized, executed and delivered by the Company.

 

7.                                      The Confirmation constitutes a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except as may be limited by bankruptcy, insolvency or similar
laws affecting the rights and remedies of creditors generally and general
principles of equity and by federal and state securities laws and public policy
limitations on the enforceability of provisions relating to indemnification and
contribution for securities law matters.

 

8.                                      The Settlement Shares (as defined in the
Confirmation) have been duly authorized and, when issued in accordance with the
provisions of the Confirmation, will be validly issued, fully paid and
non-assessable.

 

9.                                      The issuance of the Settlement Shares is
not subject to any preemptive right in the Certificate of Incorporation or the
By-laws of the Company or the Delaware General Corporation Law.

 

10.                                No consent, approval or authorization of any
Massachusetts or federal court or governmental authority or agency is necessary
in connection with the due authorization, execution and delivery of the Company
Agreements, or for the issuance of the Settlement Shares

 

B-1

--------------------------------------------------------------------------------


 

in accordance with the Confirmation, other than as may be required under the
securities or blue sky laws of the various States (as to which we express no
opinion).

 

11.                                The Registration Statement has been declared
effective under the 1933 Act; any required filing of the Prospectus pursuant to
Rule 424(b) under the 1933 Act has been made in the manner and within the time
period required by Rule 424(b); and, to our knowledge (i) no stop order
suspending the effectiveness of the Registration Statement has been issued under
the 1933 Act and (ii) no proceedings for that purpose have been instituted or
are pending or threatened by the Commission under the 1933 Act.

 

12.                                The execution, delivery and performance by
the Company of the Company Agreements and the issuance and sale of the
Settlement Shares will not (i) violate any provision of the laws of the
Commonwealth of Massachusetts, the laws of the State of New York, the Delaware
General Corporation Law, the federal laws of the United States or the
Certificate of Incorporation or By-Laws of the Company, (ii) breach or result in
a default under any of the agreements on Exhibit A hereto, or (iii) to our
knowledge, violate any judgment, injunction, order or decree of any
Massachusetts or federal court, arbitrator, governmental body, agency or
official specifically naming the Company or any of its properties.

 

13.                                Each subsidiary of the Company identified on
Exhibit B hereto (“Adviser Subsidiary”) is registered as an investment adviser
under the Advisers Act, and no Adviser Subsidiary is required to be registered,
licensed or qualified as an investment adviser under the laws of the
Commonwealth of Massachusetts or the State of New York. The Company is not
required to register as an investment adviser within the meaning of the Advisers
Act and the rules and regulations of the Commission promulgated thereunder.

 

14.                                The Company is not an “investment company” or
an entity “controlled” by an “investment company,” as such terms are defined in
the Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

15.                                The consummation of the transactions
contemplated by the Company Agreements will not result in an “assignment,”
within the meaning of the Advisers Act or the Investment Company Act, of any
investment advisory agreement to which the Company or any Adviser Subsidiary is
a party.

 

B-2

--------------------------------------------------------------------------------


 

Exhibit B-2

 

FORM OF NEGATIVE ASSURANCE LETTER OF
ROPES & GRAY LLP

 

In the course of the preparation of the Registration Statement and the
Prospectus and the documents incorporated by reference therein, as counsel to
the Company we participated in conferences with officers and representatives of
the Company, representatives of the independent accountants for the Company and
your representatives and counsel at which conferences the contents of these
documents were discussed.  On the basis of information that we have gained in
the course of our representation of the Company and our participation in the
discussions referred to above, we confirm to you that the Registration
Statement, as of its effective date, and the Prospectus, as of its date,
complied as to form in all material respects with the requirements of the 1933
Act and the 1933 Act Regulations and that the documents incorporated by
reference into the Prospectus, when they were filed with the Commission,
complied as to form in all material respects with the requirements of the 1934
Act and the 1934 Act Regulations.   In addition, based on the information and
participation described above, no facts that have come to our attention have
caused us to believe that (i) Registration Statement, as of its date or the date
hereof, contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading or (ii) the General Disclosure Package, as of
the time at which this letter is delivered to you, contained an untrue statement
of a material fact or omitted to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, except in each case that we express no belief with
respect to the financial statements, schedules and other financial data included
or incorporated by reference in the Registration Statement or the General
Disclosure Package.

 

The purpose of our engagement was not to establish or confirm factual matters
set forth in the Registration Statement or the General Disclosure Package or the
documents incorporated by reference therein, and we have not undertaken any
obligation to verify independently any of the factual matters set forth in those
documents.  Moreover, many of the determinations required to be made in the
preparation of such documents involve matters primarily of a non-legal nature. 
Because of the limitations inherent in the independent verification of factual
matters and the character of the determinations involved in such review, we do
not assume any responsibility for the accuracy, completeness or fairness of the
statements made or the information contained in the Registration Statement or
the General Disclosure Package or the documents incorporated by reference
therein, except for those statements in the Registration Statement under
“Description of Common Stock” insofar as they represent descriptions or
conclusions of law, descriptions of securities or a summary of documents
referred to therein, which fairly summarize in all material respects such
descriptions, conclusions or documents.

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Form of Electronic Communication Specified in Section 2(a)(viii):

 

Please confirm that the prospectus (including the documents incorporated by
reference therein), as of the date of this email, does not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

Officers Initially Designated by the Company for purposes of
Section 2(a)(viii) and Section 3(u):

 

Darrell Crate (darrell.crate@amg.com)

 

Peter MacEwen (pmacewen@amg.com)

 

John Kingston (john.kingston@amg.com).

 

B-4

--------------------------------------------------------------------------------
